                                                                      1



                  IN THE DISTRICT COURT OF GUAM

                          TERRITORY OF GUAM




UNITED STATES OF AMERICA,              ) Criminal Case No. 19-00036
                                       )
                    Plaintiff,         )
                                       )
          vs.                          )
                                       )
JESSE MENDIOLA BLAS,                   )
                                       )
                    Defendant.         )



                  TRANSCRIPT OF PROCEEDINGS
        BEFORE THE HONORABLE FRANCES TYDINGCO-GATEWOOD
                  MAY 27, 2020; 1:37 P.M.
                        HAGATNA, GUAM




                   Continued Status Conference

                                 (Via VTC)




Proceedings recorded by mechanical stenography.



                         Veronica F. Flores, CSR-RPR
                            Official Court Reporter
                           520 W. Soledad Avenue
                            Hagatna, Guam 96910

     Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 1 of 70
                                                                  2



APPEARANCES


Appearing on behalf of plaintiff:


OFFICE OF THE UNITED STATES ATTORNEY
BY: LAURA SAMBATARO, AUSA, (via VTC)
MIKEL SCHWAB, AUSA, (via VTC)
Suite 500, Sirena Plaza
108 Hernan Cortez Avenue
Hagatna, Guam 96910
(671) 472-7332


Appearing on behalf of defendant:


LAW OFFICE OF CIVILLE & TANG
BY: JOSEPH RAZZANO, ESQ. (via VTC)
330 Hernan Cortez Avenue, Suite 200
Hagatna, Guam 96910
(671) 472-8868



ALSO PRESENT:

Major Antoine Aguon, DOC

Lt. Arsenio Espino, DOC

Dr. Patricia Taimanglo, DOC

Stacey Coletta, Proposed third-party custodian

Beau Blas, Son

Tanya Muna, USMS

John Untalan, USMS

Janet Yamashita, USPO




                         Veronica F. Flores, CSR-RPR
                            Official Court Reporter
                           520 W. Soledad Avenue
                            Hagatna, Guam 96910

     Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 2 of 70
                                                                  3




                                 I N D E X


                                                         Page
                                                                  01:08:56PM
                                                                  01:08:56PM
Examination of Third-Party custodians                     63

Court to hold matter under advisement and issue
decision tomorrow                                         69




                         Veronica F. Flores, CSR-RPR
                            Official Court Reporter
                           520 W. Soledad Avenue
                            Hagatna, Guam 96910

     Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 3 of 70
                                                                            4



 1                May 27, 2020; 1:37 p.m.; Hagatna, Guam

 2                                   * * *

 3                                                                              01:37PM


 4                 THE COURT:    You may call the case then, please.            01:37PM


 5   Thank you.                                                                 01:37PM


 6                 THE CLERK:    Please come to order.       The District       01:37PM


 7   Court of Guam is now in session.        The Honorable Frances              01:37PM


 8   Tydingco-Gatewood presiding.      Your Honor, this is Criminal             01:37PM


 9   Case No. 19-00036, United States of America versus Jesse                   01:37PM


10   Mendiola Blas, Continued status conference.         Counsel for the        01:38PM


11   government, please state your appearance.                                  01:38PM


12                 MS. SAMBATARO:     Good afternoon, Your Honor,               01:38PM


13   Assistant United States Attorney Laura Sambataro on behalf of              01:38PM


14   the government.    I have Mikel Schwab, our civil chief, in the            01:38PM


15   U.S. Attorney's office conference room.                                    01:38PM


16                 THE COURT:    Very good.     Thank you, Ms. Sambataro        01:38PM


17   and Mr. Schwab.    Good afternoon.                                         01:38PM


18                 THE CLERK:    Counsel for defense, please state              01:38PM


19   your appearance.                                                           01:38PM


20                 MR. RAZZANO:    Good afternoon, Your Honor, Joseph           01:38PM


21   Razzano on behalf of Jesse Mendiola Blas, who is present at                01:38PM


22   the United States Marshal's office and hearing on this video.              01:38PM


23   Also today we have Stacey Coletta and Beau Blas, who are the               01:38PM


24   proposed third-party custodians.                                           01:38PM


25                 THE COURT:    Okay.    And the Court also has -- um,         01:38PM




                   Criminal Case No. 19-00036, USA v. Blas

          Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 4 of 70
                                                                          5



 1   (feedback) here we also have my U.S. -- Janet Yamashita and              01:38PM


 2   Ms. Tanya Muna, US Marshal, judicial -- (feedback).                      01:39PM


 3                 Okay.   Before -- let me just go ahead and begin,          01:39PM


 4   if you don't mind everyone.      I asked Tanya to give us a              01:39PM


 5   virtual tour of the accessibility we're talking about with               01:39PM


 6   regard to the attorney-client room.       And so I actually talked       01:39PM


 7   to her after our last hearing and said, "Hey, maybe I should             01:39PM


 8   just go down there and just tour it with the attorneys if they           01:39PM


 9   want to," and I think that idea was not well received by the             01:39PM


10   U.S. Marshals and so they just said, "Judge, perhaps maybe               01:39PM


11   we'll just do a virtual tour."      So she is -- Tanya, can you          01:39PM


12   just explain where you are and what you're doing?          She's going   01:39PM


13   to give us a virtual tour, as we speak, live.                            01:39PM


14                 MARSHAL MUNA:     So right now I'm at the federal          01:39PM


15   detention facility and this is the secured area where the                01:39PM


16   attorney would walk in.     So this is secured and then this is          01:39PM


17   the area where the attorney would sit to confer with their               01:40PM


18   client and this is the glass where the attorneys meet.                   01:40PM


19   There's various air conditioning in the room and it's a                  01:40PM


20   private room and it's about 11x12.                                       01:40PM


21                 THE COURT:    Okay.   And what is this -- what is          01:40PM


22   this -- I know they said there's four possibilities for                  01:40PM


23   attorney-client access.     And this is -- what is this called,          01:40PM


24   the attorney-client room?     What do they call it there?                01:40PM


25                 MARSHAL MUNA:     Yes.   It's very similar to what we      01:40PM




                   Criminal Case No. 19-00036, USA v. Blas

          Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 5 of 70
                                                                                 6



 1   have at the District Court in the cellblock.            It's just               01:40PM


 2   configured differently with glass instead of a mesh wire.                       01:40PM


 3                    THE COURT:    Okay.   Very well.                               01:40PM


 4                    MARSHAL MUNA:     So this area in itself, they can             01:40PM


 5   put the defendant or the attorney in here and socially                          01:40PM


 6   distance them if they wanted to be in the same room because                     01:41PM


 7   this room is secure.                                                            01:41PM


 8                    THE COURT:    Uh-huh.                                          01:41PM


 9                    MARSHAL MUNA:     So this would be one chair.       That       01:41PM


10   would be one chair and then that will be another chair and                      01:41PM


11   that's more than 6 feet apart.                                                  01:41PM


12                    THE COURT:    Okay, so that's just -- okay, so                 01:41PM


13   that's just attorney -- that's called the attorney-client                       01:41PM


14   room.     And was the air conditioner just recently placed in                   01:41PM


15   there as a result of the last hearing -- or not the last                        01:41PM


16   hearing but the hearing that we had with the public defenders?                  01:41PM


17                    MARSHAL MUNA:     I'm not sure.    It seems that               01:41PM


18   they're very brand new air conditioners, so...                                  01:41PM


19                    THE COURT:    Okay.   Okay.    Very well.     So that's        01:41PM


20   number one.      Any questions, anybody -- I'll ask Mr. Razzano                 01:41PM


21   first and then Ms. Sambataro and/or Mr. Schwab.                                 01:41PM


22                    Mr. Razzano, do you have any questions regarding               01:41PM


23   the attorney-client room?        We can't hear you, Mr. Razzano.                01:41PM


24   Sorry.                                                                          01:42PM


25                    MR. RAZZANO:    Sorry about that.         I'd like to          01:42PM




                      Criminal Case No. 19-00036, USA v. Blas

             Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 6 of 70
                                                                               7



 1   start with the statement that the Court made that the visit to                01:42PM


 2   the actual facility was not well received by the U.S.                         01:42PM


 3   Marshals.     Why -- what concerns did the marshals have?                     01:42PM


 4                      THE COURT:    Okay.   Tanya, you want to just tell         01:42PM


 5   her -- tell him?                                                              01:42PM


 6                      MARSHAL MUNA:    Well, it was the amount of people         01:42PM


 7   that were going to be here and it's hard to socially distance                 01:42PM


 8   with the amount of offices they have.            We could have done it,       01:42PM


 9   but everybody would be spread apart and we'd have to use lots                 01:42PM


10   of resources to keep everybody within the socially-distanced                  01:42PM


11   space.     So --                                                              01:42PM


12                      THE COURT:    Okay.   That was the biggest reason,         01:42PM


13   yeah.     Was that the only reason, Tanya -- or Ms. Muna, excuse              01:42PM


14   me.                                                                           01:42PM


15                      MARSHAL MUNA:    Yes.                                      01:42PM


16                      THE COURT:    Okay.   So that's the reason,                01:42PM


17   Mr. Razzano.                                                                  01:42PM


18                      MR. RAZZANO:    Okay.   And then when we went to           01:42PM


19   enter the prison, where would we enter?                                       01:43PM


20                      MARSHAL MUNA:    The same place that you would             01:43PM


21   enter, so from the far side where the pavilions are.                          01:43PM


22                      MR. RAZZANO:    And would there be arrangements            01:43PM


23   that there would be no other people other than the officers,                  01:43PM


24   who would -- I guess who would need to pat us down.             Would         01:43PM


25   there be any other people there?           Normally there are, but is         01:43PM




                        Criminal Case No. 19-00036, USA v. Blas

             Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 7 of 70
                                                                               8



 1   there a way to make arrangements to make sure nobody comes in                 01:43PM


 2   and out of the office?        And I guess what I'm saying is how              01:43PM


 3   many human beings am I going to come into contact with,                       01:43PM


 4   including the time I'm at the door and the time I enter this                  01:43PM


 5   room?                                                                         01:43PM


 6                    MARSHAL MUNA:     So you would be in contact with            01:43PM


 7   the officer that's going to take your temperature and have you                01:43PM


 8   sign the affidavit saying you're not sick and you haven't                     01:43PM


 9   traveled.     And then there will be nobody in the pavilion area              01:43PM


10   and then you'll be escorted to the secure track and then there                01:43PM


11   shouldn't be anybody there.         I've been here three times --             01:44PM


12   three times today and the only person with me was the officer                 01:44PM


13   escorting me.                                                                 01:44PM


14                    MR. RAZZANO:    Okay.    And what is the status of           01:44PM


15   how the room is and everything is being cleaned at the                        01:44PM


16   facility?                                                                     01:44PM


17                    MARSHAL MUNA:     Um, you're going to have to ask            01:44PM


18   the representative at the facility but this room is clean.            I       01:44PM


19   mean, it's clean as it can be, it's an older facility...                      01:44PM


20                    THE COURT:    May I just ask -- thank you,                   01:44PM


21   Mr. Razzano, good questions.         Inspector Muna, are there any            01:44PM


22   representatives there that can answer that question in terms                  01:44PM


23   of the disinfection frequency of that room?                                   01:44PM


24                    MARSHAL MUNA:     There's just the officers that are         01:44PM


25   assigned to escort, but the lieutenant in charge of this area                 01:44PM




                      Criminal Case No. 19-00036, USA v. Blas

             Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 8 of 70
                                                                             9



 1   is not here right now.                                                      01:45PM


 2                   THE COURT:    Any other questions, Mr. Razzano?             01:45PM


 3                   MR. RAZZANO:    No, that's it for that room.        Thank   01:45PM


 4   you.                                                                        01:45PM


 5                   THE COURT:    Okay.   Ms. Sambataro, do you have any        01:45PM


 6   questions?     Do you or Mr. Schwab have any questions of                   01:45PM


 7   Inspector Muna?                                                             01:45PM


 8                   MS. SAMBATARO:     Um, I would just ask, um, to the         01:45PM


 9   extent an attorney needs to bring in papers for discovery or a              01:45PM


10   laptop to review discovery or videos with their client, are                 01:45PM


11   they able to do so in that room?                                            01:45PM


12                   MARSHAL MUNA:     Those arrangements have got to be         01:45PM


13   made through Major Antoine Aguon, his e-mail address and                    01:45PM


14   telephone number and -- and there needs to be more                          01:45PM


15   coordination between DOC and the attorneys, and then                        01:45PM


16   supervising deputy John Untalan can get -- run interference to              01:45PM


17   make sure proper visitation happens.                                        01:45PM


18                   THE COURT:    Okay.   Am I to understand that this          01:45PM


19   room is just recently built or, you know, formed, fixed up for              01:46PM


20   the attorneys to meet with their client, Inspector Muna?                    01:46PM


21                   MARSHAL MUNA:     I'm not sure.    Um, since I got          01:46PM


22   transferred back to Guam from Hawaii, this room has always                  01:46PM


23   been here, but whether or not it was being used or was a                    01:46PM


24   different -- I don't know what the attorneys were using at the              01:46PM


25   time but this room has always been here.                                    01:46PM




                     Criminal Case No. 19-00036, USA v. Blas

            Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 9 of 70
                                                                           10



 1                THE COURT:     Maybe -- Mr. Razzano, would you know?          01:46PM


 2   Because you've been a defense lawyer, would you know if that               01:46PM


 3   room has never been used?                                                  01:46PM


 4                MR. RAZZANO:     I -- I had never been in that room,          01:46PM


 5   no, Your Honor.    Yeah, and Ms. Travis is here with me as well,           01:46PM


 6   she said she's never seen it.                                              01:46PM


 7                THE COURT:     I see, okay.    Okay.       So we don't have   01:46PM


 8   anybody that really can answer that question so far.           I mean,     01:46PM


 9   that's a different question.     All right --                              01:46PM


10                PROBATION OFFICER:      Your Honor, this is                   01:46PM


11   probation, I'm sorry your question is whether it's a                       01:46PM


12   newly-constructed room?                                                    01:46PM


13                THE COURT:     Yeah, a newly-formed room or --                01:47PM


14                PROBATION OFFICER:      No, that room has been there          01:47PM


15   -- I've been in that room a few years back to do a PSR                     01:47PM


16   interview.                                                                 01:47PM


17                THE COURT:     You have been in that room, and it             01:47PM


18   looks just as it appears?                                                  01:47PM


19                PROBATION OFFICER:      Yes, Your Honor.                      01:47PM


20                THE COURT:     Okay, but it -- (echo.)                        01:47PM


21                (Pause.)                                                      01:47PM


22                PROBATION OFFICER:      I'm sorry, Your Honor, could          01:47PM


23   you repeat that?                                                           01:47PM


24                THE COURT:     I said has it been available for               01:47PM


25   lawyers to use, do you know?     Do you have any knowledge?                01:47PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 10 of 70
                                                                        11



 1                 PROBATION OFFICER:     I'm not aware of that, Your        01:47PM


 2   Honor.                                                                  01:47PM


 3                 THE COURT:    Okay.   Yes, okay.                          01:47PM


 4                 MR. SCHWAB:    Your Honor, I do have some                 01:47PM


 5   knowledge.   We took, of course, the tour after your last               01:47PM


 6   hearing --                                                              01:47PM


 7                 THE COURT:    I'm sorry, I don't -- is that -- I          01:47PM


 8   can't see if you're speaking -- are you speaking?                       01:47PM


 9                 MR. SCHWAB:    It's me, Mr. Schwab.                       01:47PM


10                 THE COURT:    Yes.    Go ahead, sir.                      01:47PM


11                 MR. SCHWAB:    We took a tour of that room months         01:47PM


12   ago and it was newly fixed up at the time.        It had fallen out     01:47PM


13   of use and they put new air conditioning in it and it was               01:47PM


14   actually used for two rooms, but with a barrier in between.             01:47PM


15   Now the barrier is used so that it's now for one room, but the          01:48PM


16   barrier is used to keep social distancing.        So the social         01:48PM


17   distancing barrier in use is new but the two rooms existed as           01:48PM


18   of a few months ago and they did not exist prior to that, they          01:48PM


19   had fallen out of use.                                                  01:48PM


20                 MS. SAMBATARO:    Your Honor, something we've             01:48PM


21   learned -- we met with -- yesterday with Mr. Razzano at the             01:48PM


22   U.S. attorney's office and I think DOC has had these spaces             01:48PM


23   available but the defense bar hasn't been getting the                   01:48PM


24   information about the availability and how to take advantage            01:48PM


25   of that, so I think that has contributed to the issues we're            01:48PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 11 of 70
                                                                            12



 1   seeing.   They're willing to make accommodations but they're                01:48PM


 2   just not communicating it well but -- something I've observed               01:48PM


 3   just over my cases and my communication with defense attorneys              01:48PM


 4   and with DOC.                                                               01:49PM


 5                   THE COURT:    Okay.    All right.   Any other further       01:49PM


 6   questions?                                                                  01:49PM


 7                   MARSHAL MUNA:    So -- Laura, this is Tanya.                01:49PM


 8                   THE COURT:    Yes, Ms. Muna?                                01:49PM


 9                   MARSHAL MUNA:    If you get any information like            01:49PM


10   that, you can refer that to supervisor deputy John Untalan to               01:49PM


11   clarify the resources that are here and he's available to                   01:49PM


12   answer questions like that instead of going round and round.                01:49PM


13   Please refer them over to John Untalan.         About --                    01:49PM


14                   THE COURT:    Is he there right now, Tanya, or is           01:49PM


15   he on the line?                                                             01:49PM


16                   MARSHAL MUNA:    No, he -- I'm sorry Your Honor, he         01:49PM


17   stepped away, that's why I'm here doing that.                               01:49PM


18                   THE COURT:    I'm sorry, he what?                           01:49PM


19                   MARSHAL MUNA:    He's on leave.                             01:49PM


20                   THE COURT:    I see.                                        01:49PM


21                   THE CLERK:    Your Honor, excuse me, this is Carmen         01:49PM


22   -- he is on the line.                                                       01:49PM


23                   THE COURT:    Oh, okay.    Mr. Untalan, okay.     Yeah,     01:49PM


24   Mr. Untalan, you're on the line, I understand.            So can you        01:49PM


25   answer the questions, any of the questions that Mr. Razzano --              01:49PM




                     Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 12 of 70
                                                                        13



 1   the one question he asked?                                              01:49PM


 2                  MR. UNTALAN:    I'm sorry, Your Honor, say again?        01:50PM


 3                  THE COURT:    Go ahead, Mr. Razzano.                     01:50PM


 4                  MR. RAZZANO:    I think the only question that           01:50PM


 5   couldn't be answered so far was whether or not -- what was the          01:50PM


 6   status of how they're sanitizing the room and how they're               01:50PM


 7   cleaning the surfaces and, basically, you know, how are they            01:50PM


 8   being maintained to comply with the CDC recommendations?                01:50PM


 9                  MR. UNTALAN:    Um, to get specific and detailed         01:50PM


10   information on that, I can find out and get back to you,                01:50PM


11   Mr. Razzano.   I do not have that information off the top of my         01:50PM


12   head.                                                                   01:50PM


13                  THE COURT:    Okay, that would be great, thank you.      01:50PM


14   Yeah, please let us know that.                                          01:50PM


15                  MS. SAMBATARO:    Your Honor, if I could --              01:50PM


16                  THE COURT:    Go ahead.                                  01:50PM


17                  MS. SAMBATARO:    I'm sorry to jump in, Your Honor,      01:50PM


18   but when we met with DOC yesterday, Major Aguon did                     01:50PM


19   communicate to us that they were following all CDC guidelines,          01:50PM


20   and I thought Major Aguon was actually on the phone on this             01:50PM


21   hearing as well, if we have any questions for him.                      01:50PM


22                  THE COURT:    Is he on the line?                         01:50PM


23                  THE CLERK:    Yes, Your Honor, he is.                    01:51PM


24                  THE COURT:    Oh, okay.    Major Aguon, can you          01:51PM


25   answer that, is that true?                                              01:51PM




                    Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 13 of 70
                                                                           14



 1                   MR. AGUON:     I'm sorry, Your Honor, can they             01:51PM


 2   repeat the question?                                                       01:51PM


 3                   THE COURT:     Mr. Razzano, can you repeat your            01:51PM


 4   question again?                                                            01:51PM


 5                   MR. RAZZANO:     Sure.   Sure.    We're just trying to     01:51PM


 6   determine how that room that we're looking at right now is                 01:51PM


 7   being sanitized, how the surfaces are being cleaned, and                   01:51PM


 8   whether or not it's in line with the CDC regulations?                      01:51PM


 9                   MR. AGUON:     Yes, sir, the places are being              01:51PM


10   cleaned.     The facility has bleach and other cleaning supplies           01:51PM


11   and the rooms are cleaned out daily.          They're also cleaned         01:51PM


12   after each use.      They're all -- they'll go in there and wipe           01:51PM


13   it all down and clean it all up and make it ready for the next             01:51PM


14   person to use it if it's going to be used, but right now --                01:51PM


15   right now, we haven't had a lot of attorneys coming in at all              01:51PM


16   using any of the facilities at this time.                                  01:51PM


17                   (Pause.)                                                   01:51PM


18                   THE COURT:     Okay, so -- well, yeah.      Yeah,          01:51PM


19   probably not a lot of attorneys coming in because of the COVID             01:51PM


20   outbreak, but can I ask you, Mr. Aguon, are attorneys told                 01:52PM


21   that that room is available for them to use with their client              01:52PM


22   for a private manner, such as they won't be interrupted at                 01:52PM


23   all?    Are they told that?                                                01:52PM


24                   MR. AGUON:     Your Honor, when most attorneys come        01:52PM


25   in, they ask to meet their clients.          If they do need a more        01:52PM




                      Criminal Case No. 19-00036, USA v. Blas

            Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 14 of 70
                                                                            15



 1   private area, they do ask for it and we have accommodated them              01:52PM


 2   in that area.    You know, oftentimes, even after this last                 01:52PM


 3   meeting, the previous court hearing, when we got all that room              01:52PM


 4   fixed up, we advised the attorneys to use it and they still                 01:52PM


 5   didn't want to use it, they'd rather speak outside.          So             01:52PM


 6   sometimes even the attorneys, Your Honor, are giving mixed                  01:52PM


 7   signals whether they want to use it or not.          And they choose        01:52PM


 8   sometimes just to do it right outside in the visitation area                01:52PM


 9   but we do let them know if you need something more, you let us              01:52PM


10   know what -- how we can accommodate you better, but you know,               01:52PM


11   we -- I cannot -- we cannot determine what they're really                   01:53PM


12   looking for unless they say something and then we'll make                   01:53PM


13   whatever reasonable attempts to accommodate them.          Now, that        01:53PM


14   room has been available since the last hearing, but I don't                 01:53PM


15   think any of the attorneys have made use of it.           Even if they      01:53PM


16   are aware of it, they don't -- they don't want to use it,                   01:53PM


17   they'd rather stay in the other area, but it's available and                01:53PM


18   if they need it -- something more private, all they have to                 01:53PM


19   say most of the time is just let us know "hey, I need a more                01:53PM


20   private room," then we can get that -- accommodate it.                      01:53PM


21                   THE COURT:    But let me just be clear that -- and          01:53PM


22   thank you, I appreciate your confirmation.          Let me just be          01:53PM


23   clear, that particular room that's called the attorney-client               01:53PM


24   room, that particular room is -- is that solely dedicated for               01:53PM


25   attorney-client meetings?                                                   01:53PM




                     Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 15 of 70
                                                                           16



 1                MR. AGUON:     Yes, Your Honor, that particular room          01:53PM


 2   has been there ever since the building is built.         It's part of      01:53PM


 3   the design of the building and it's always been there since                01:53PM


 4   that building was built in 1998.      The thing is -- like                 01:54PM


 5   Attorney Schwab pointed out, that over the years not a lot of              01:54PM


 6   people were using it and it kind of just got deteriorated and              01:54PM


 7   it wasn't being used, but based on our last court hearing, we              01:54PM


 8   went in there, renovated it, cleaned it all up, put a new air              01:54PM


 9   con, cleaned up the leaks -- there were was leaking areas, we              01:54PM


10   fixed all that up and now that room is a hundred percent                   01:54PM


11   available but even after that, some of the attorneys -- the                01:54PM


12   public defender there still doesn't want to go use it.            They'd   01:54PM


13   rather --                                                                  01:54PM


14                THE COURT:     We'll -- okay, well, good to know.             01:54PM


15   Thank you for telling me that.      All right.    So at the last           01:54PM


16   hearing, we were told that there were four different venues                01:54PM


17   for attorneys to meet.    So we have the attorney-client room,             01:54PM


18   what other room -- (echo.)                                                 01:54PM


19                (Pause.)                                                      01:54PM


20                THE DEFENDANT:     Your Honor?                                01:54PM


21                THE COURT:     Yes?   Who's that?    Mr. Blas, you            01:55PM


22   wanted to say something?                                                   01:55PM


23                THE DEFENDANT:     If I may, Your Honor?                      01:55PM


24                THE COURT:     Mr. Razzano, is it okay if your                01:55PM


25   client speaks?   I'm sorry, Mr. Razzano?                                   01:55PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 16 of 70
                                                                          17



 1                 MR. RAZZANO:    That's okay with me.                        01:55PM


 2                 THE COURT:    Mr. Blas, you may speak.                      01:55PM


 3                 THE DEFENDANT:    Thank you, Your Honor.       Your         01:55PM


 4   Honor, in response to Major Aguon, with respect to the                    01:55PM


 5   sanitation.   I live in my block every day.       If you were to          01:55PM


 6   walk in there right now, you're going to find the shower                  01:55PM


 7   curtain, which is made of cloth, it's covered with bacteria.              01:55PM


 8   It's stuck to the cloth.     You're going to find a bar of Ivory          01:55PM


 9   soap that is overused and hasn't been replenished and is not              01:55PM


10   done on a daily basis.     You're going to find those things that         01:56PM


11   is unsanitary.   I stay int his -- on the block area and I                01:56PM


12   share it with all the other detainees, but with regard to                 01:56PM


13   sanitation, that is not completely accurate with respect to               01:56PM


14   him saying it's being done on a daily basis.        It is not.            01:56PM


15                 THE COURT:    Okay.   All right.    Thank you for your      01:56PM


16   comment, Mr. -- thank you for your comment, Mr. Blas.                     01:56PM


17   Anything further?                                                         01:56PM


18                 THE DEFENDANT:    The last time I got a mask was in         01:56PM


19   early April, that was the last time I got a mask.         The mask        01:56PM


20   that I'm wearing now is broken and I have to tie the straps               01:56PM


21   just to keep it in my -- keep it on my ear.        I have to tie it       01:56PM


22   because it's broken twice already.       It hasn't been replaced          01:56PM


23   since that time.    There is no -- there is no sanitation such            01:56PM


24   as bleach or hand gel for any of the detainees.         There's           01:57PM


25   nothing.   There has never been even till this day.        There's        01:57PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 17 of 70
                                                                           18



 1   nothing that would be used to sanitize our rooms or our cells              01:57PM


 2   other than water and Ivory soap.                                           01:57PM


 3                   THE COURT:     Uh-huh.   You mean like -- I'm sorry,       01:57PM


 4   but are you saying that all the -- (echo) -- detainees solely              01:57PM


 5   use one bar of soap like together?                                         01:57PM


 6                   THE DEFENDANT:     I'm sorry, Your Honor, I didn't         01:57PM


 7   hear you.                                                                  01:57PM


 8                   THE COURT:     Did you just say that one bar of soap       01:57PM


 9   is being utilized by all the detainees in the Hagatna                      01:57PM


10   detention center, you guys share that?                                     01:57PM


11                   THE DEFENDANT:     What happens, Your Honor, is the        01:57PM


12   bar of soap, it's broken in three parts, and that's how it's               01:57PM


13   divided.                                                                   01:57PM


14                   THE COURT:     So you guys share three parts of the        01:57PM


15   Ivory soap that's shared amongst all the detainees?                        01:58PM


16                   THE DEFENDANT:     That's correct, Your Honor.             01:58PM


17                   THE COURT:     Okay.   All right.    Okay.   So let's go   01:58PM


18   on to the second room.       There's supposed to be four different         01:58PM


19   venues -- potential venues for an attorney to meet with his                01:58PM


20   client.     We saw the first one.                                          01:58PM


21                   Ms. Muna, is there a second, third, or fourth              01:58PM


22   one?    (No response.)     Okay.   Let's see where are we going            01:58PM


23   here, we're going down the hallway?                                        01:58PM


24                   (Pause.)                                                   01:58PM


25                   THE COURT:     I'm sorry, Ms. Muna, we can't hear          01:58PM




                      Criminal Case No. 19-00036, USA v. Blas

            Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 18 of 70
                                                                                 19



 1   you.                                                                             01:58PM


 2                   MARSHAL MUNA:     Sorry, this is a gate on the                   01:58PM


 3   prisoner side of the room, so this gate doubles as another                       01:58PM


 4   room where the attorney and client can meet in private.              So          01:59PM


 5   it's 11 feet from that wall to that wall -- or 11 tiles.                         01:59PM


 6   They're one foot tiles, so...                                                    01:59PM


 7                   THE COURT:     All right.    So this is the prisoner             01:59PM


 8   side of the same attorney-client room that you're talking --                     01:59PM


 9   room that you're talking about?                                                  01:59PM


10                   MARSHAL MUNA:     Yeah, and the door can close, so               01:59PM


11   it's private.                                                                    01:59PM


12                   THE COURT:     I see, okay.    We're still on venue              01:59PM


13   number one?     Okay.    Go ahead.                                               01:59PM


14                   MARSHAL MUNA:     Yeah, so the other place is the                01:59PM


15   pavilion.     I can walk out there right now.                                    01:59PM


16                   THE COURT:     Okay.   Yeah, sure, I'd like to see               01:59PM


17   it.    The second is the pavilion.       Is that the only open venue?            01:59PM


18                   MARSHAL MUNA:     Yes.   Standby.    I muted the video.          01:59PM


19                   THE COURT:     Okay.   Very well.                                01:59PM


20                       (Background voices at prison.)                               02:00PM


21                   THE COURT:     We're still waiting for her; right?               02:00PM


22                   MARSHAL MUNA:     Your Honor, this is Tanya.         This        02:01PM


23   is the pavilion area.                                                            02:01PM


24                   THE COURT:     I see, the pavilion.        Okay.   This is       02:01PM


25   venue two.     So this is located where?       I have been there, I'm            02:01PM




                      Criminal Case No. 19-00036, USA v. Blas

            Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 19 of 70
                                                                             20



 1   just trying to get my bearings here.                                         02:01PM


 2                   MARSHAL MUNA:    The entrance is over this                   02:01PM


 3   (indicating).                                                                02:01PM


 4                   THE COURT:    I see.    Okay.                                02:01PM


 5                   (Pause.)                                                     02:01PM


 6                   MARSHAL MUNA:    So this is the main entrance.               02:01PM


 7                   THE COURT:    I see.    Okay.   Yeah, I remember this        02:01PM


 8   entrance.   Okay.    So --                                                   02:01PM


 9                   MARSHAL MUNA:    So that --                                  02:01PM


10                   THE COURT:    This is the pavilion here?                     02:01PM


11                   MARSHAL MUNA:    Yes.   Yeah, so -- and the pavilion         02:01PM


12   is right through those -- that's where most people are                       02:01PM


13   familiar with.                                                               02:02PM


14                   THE COURT:    But it's outdoors; right?    It looks          02:02PM


15   like an outdoor patio, attorney's will be outside and --                     02:02PM


16   Mr. Razzano, are you familiar with that outdoor pavilion                     02:02PM


17   patio?                                                                       02:02PM


18                   MR. RAZZANO:    Yes, Your Honor, I'm very familiar.          02:02PM


19   This is where we referred to in our motion as the yard.           And        02:02PM


20   this is where you get stuck sitting out on those -- I guess                  02:02PM


21   you can call them picnic table benches and, generally, you                   02:02PM


22   meet with your client while all the other inmates are out                    02:02PM


23   there with their families.       Now, I understand that that might           02:02PM


24   not be the case now because there's no visitation allowed but                02:02PM


25   historically, you know, you meet with your client outside                    02:02PM




                     Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 20 of 70
                                                                            21



 1   amongst, you know, however many family members and children                 02:02PM


 2   are, you know, there that day, if you're there on a visitation              02:02PM


 3   day.                                                                        02:02PM


 4                   THE COURT:     Yeah.   Okay.   So this is called the        02:02PM


 5   yard or the pavilion.       Okay.    Can you -- Ms. Muna, can you do        02:02PM


 6   me a favor, can you zoom in around there?           Let me just look at     02:03PM


 7   the picnic tables and stuff that he's talking about.             First of   02:03PM


 8   all, how many picnic tables are there, because Mr. Razzano                  02:03PM


 9   says that not only will he be speaking to his client, but it                02:03PM


10   could also very well be that families are visiting.                         02:03PM


11                   MARSHAL MUNA:       But there's another picnic table.       02:03PM


12                   THE COURT:     Wow, so that's pretty -- I didn't            02:03PM


13   realize that.       I didn't know there was that many picnic                02:03PM


14   tables.     Okay.   And is there no -- am I to assume there's no            02:03PM


15   visitation now because of the COVID outbreak; is that correct?              02:03PM


16                   MARSHAL MUNA:       Your Honor -- go ahead.                 02:03PM


17                   MS. SAMBATARO:      I was going to just say DOC did         02:03PM


18   inform us that non-attorney visitation is still suspended                   02:03PM


19   right now.                                                                  02:03PM


20                   THE COURT:     I'm sorry.    What was that, Ms.             02:03PM


21   Sambataro?                                                                  02:03PM


22                   MS. SAMBATARO:      DOC -- Major Aguon and other DOC        02:03PM


23   personnel who've met with us and Mr. Razzano yesterday in the               02:04PM


24   U.S. attorney's office did say that non-attorney visitation is              02:04PM


25   still suspended, so there's no non-attorney visitors coming                 02:04PM




                      Criminal Case No. 19-00036, USA v. Blas

            Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 21 of 70
                                                                          22



 1   into that facility at this time.                                          02:04PM


 2                THE COURT:     Okay.   Very well.                            02:04PM


 3                (Pause.)                                                     02:04PM


 4                MARSHAL MUNA:     So this last place I'm going to            02:04PM


 5   take you to is the other area where they do the video                     02:04PM


 6   conferencing for the locals but I'm going to mute the video               02:04PM


 7   for a second here.                                                        02:04PM


 8                THE COURT:     Now we're going go to venue three,            02:04PM


 9   okay, venue three.    Okay, we'll give her --                             02:04PM


10                MR. RAZZANO:     Your Honor, I'd ask that she                02:04PM


11   doesn't mute the video so you can see where you have to walk              02:04PM


12   through to get to that room.     You basically have to go through         02:04PM


13   general population, where I'm going be asked to be subjected              02:04PM


14   to multiple human beings in the cells, so she puts the camera             02:04PM


15   to the right-hand side as she walks through the door, you're              02:05PM


16   going to see the general population with people incarcerated              02:05PM


17   on top of each other.    So I think we should go back and show            02:05PM


18   you that, so you can see what that looks like.                            02:05PM


19                MARSHAL MUNA:     Your Honor, that's true.       It's        02:05PM


20   just that there's prisoners in here, so...                                02:05PM


21                THE COURT:     Okay.   You wanted to protect their           02:05PM


22   identities, is that it?                                                   02:05PM


23                MARSHAL MUNA:     Yeah, I just asked permission to           02:05PM


24   come in this area.    I did make arrangements to come in this             02:05PM


25   area in advance.                                                          02:05PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 22 of 70
                                                                           23



 1                  THE COURT:    Well, okay, so -- you can see that,           02:05PM


 2   Mr. Razzano, so because of privacy issues I won't ask her to               02:05PM


 3   video that, but she could see that you're correct, that it                 02:05PM


 4   would entail you or any other attorney to have to walk through             02:05PM


 5   general population.     All right.    So I mean, if I had a chance         02:05PM


 6   to go down there and view it myself, I would, but I do                     02:05PM


 7   remember the facility.      I've gone down there.        I think           02:05PM


 8   Mr. Schwab and I went there maybe a year ago or so, a couple               02:06PM


 9   of years ago, when the settlement agreement was in place, and              02:06PM


10   we took a tour.    Okay, so this is venue three, Ms. Muna?                 02:06PM


11                  MARSHAL MUNA:    Hi, Your Honor.     Let me mute the        02:06PM


12   audio on the video for a second.                                           02:06PM


13                  THE COURT:    Okay.   What did she say?                     02:06PM


14                  (Pause.)                                                    02:06PM


15                  MARSHAL MUNA:    So -- so we're gonna -- I'm going          02:06PM


16   to mute the video because we're at the secure door, so he's                02:06PM


17   going to take us to the old Hagatna precinct that's being                  02:06PM


18   renovated to be multipurpose use, so one second.                           02:06PM


19                  THE COURT:    I'm sorry, is this venue three or             02:06PM


20   venue four, excuse me?                                                     02:06PM


21                  MS. SAMBATARO:    Venue four.                               02:06PM


22                  THE COURT:    Four, okay.    We'll give her a few           02:07PM


23   minutes.   I'm going to get my water over here.                            02:07PM


24                  MR. RAZZANO:    Judge, are we just giving up on             02:07PM


25   venue three?                                                               02:07PM




                    Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 23 of 70
                                                                           24



 1                   THE COURT:    I don't know.    I've got to ask her.        02:07PM


 2   I'm confused.    Wait till she comes back on.                              02:07PM


 3                   MS. SAMBATARO:    Didn't we just see venue three?          02:07PM


 4                   MR. SCHWAB: Yeah.                                          02:07PM


 5                   THE COURT:    Yeah, I thought so but I don't know.         02:07PM


 6   I'm kind of confused.                                                      02:07PM


 7                   MS. SAMBATARO:    My understanding was that was the        02:07PM


 8   video conference area that they used for bail hearings in the              02:07PM


 9   Superior Court of Guam.                                                    02:07PM


10                   MARSHAL MUNA:    Hi, Your Honor, this is -- this is        02:07PM


11   -- oh, the -- this is the room that will start renovation                  02:07PM


12   tomorrow that has direct access to the prison area, away from              02:07PM


13   the housing unit, so it is -- this room is going to be                     02:07PM


14   renovated.                                                                 02:08PM


15                   THE COURT:    This is venue four?                          02:08PM


16                   LT. ESPINO:    There's three proposed --                   02:08PM


17                   MARSHAL MUNA:    I guess this will be the fourth           02:08PM


18   area, Your Honor.                                                          02:08PM


19                   THE COURT:    Uh-huh.   And I'm sorry, this is going       02:08PM


20   to be renovated, is that what you said?                                    02:08PM


21                   MARSHAL MUNA:    Yeah, according to Lieutenant             02:08PM


22   Espino, the renovation is starting tomorrow.                               02:08PM


23                   THE COURT:    This is a renovation for what                02:08PM


24   exactly?   I'm sorry.                                                      02:08PM


25                   MARSHAL MUNA:    The old Hagatna precinct.                 02:08PM




                     Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 24 of 70
                                                                        25



 1                THE COURT:     But is this -- what -- is this going        02:08PM


 2   to be another attorney-client access room or not?                       02:08PM


 3                MARSHAL MUNA:     Yes, according to Lieutenant             02:08PM


 4   Espino, yes, they're going to renovate to do so.                        02:08PM


 5                THE COURT:     So why are they going to renovate           02:08PM


 6   that if they already have venue number one in place?                    02:08PM


 7                MARSHAL MUNA:     For the locals, but it's an              02:08PM


 8   option.                                                                 02:08PM


 9                THE COURT:     Okay.   Which one is for the locals         02:08PM


10   and which one -- is there a difference between the local                02:08PM


11   detainees and a federal detainee?                                       02:08PM


12                MARSHAL MUNA:     The federal side is on the other         02:09PM


13   side, the one with the window that I showed you.                        02:09PM


14                THE COURT:     So number one is for the federal,           02:09PM


15   that's for the federal detainees?                                       02:09PM


16                MARSHAL MUNA:     Yeah.   You asked about all the          02:09PM


17   options, so that's why I was showing you the options.                   02:09PM


18                THE COURT:     All right.    Thank you.    So venue one,   02:09PM


19   venue two, venue three are the options just for the federal             02:09PM


20   detainees, correct, is that a fair statement?                           02:09PM


21                MARSHAL MUNA:     Yeah.   I guess the third option is      02:09PM


22   an option but that's the option that we have to go through              02:09PM


23   that you can --                                                         02:09PM


24                THE COURT:     Okay.   Can you go back to venue --         02:09PM


25   okay, so venue four is not really available to the feds so              02:09PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 25 of 70
                                                                            26



 1   we'll disregard that.    Could you go back to venue three, me               02:09PM


 2   and Mr. Razzano were just a little confused about that.           Is        02:09PM


 3   that where the -- correct me if I'm wrong, is that where the                02:09PM


 4   VTC setup is for the local court magistrate hearings?                       02:09PM


 5                MARSHAL MUNA:     Yes.                                         02:10PM


 6                THE COURT:     Okay.   Can you take me back there              02:10PM


 7   please?                                                                     02:10PM


 8                MARSHAL MUNA:     Okay.   I'm going to pause the               02:10PM


 9   video real quick.                                                           02:10PM


10                THE COURT:     Okay.   Thank you.                              02:10PM


11                (Pause.)                                                       02:10PM


12                THE COURT:     Oh, I thought, also, too, didn't they           02:10PM


13   say that the commander's office was available?                              02:10PM


14                MARSHAL MUNA:     Your Honor, maybe you can address            02:10PM


15   that to Major Aguon.                                                        02:10PM


16                THE COURT:     Well, let's go to venue three first.            02:10PM


17   We'll finish up venue three, the VTC, I just want to see what               02:10PM


18   it looks like too.    I always see it on TV, you know, it looks             02:10PM


19   like they're in a cage.    Anyway...                                        02:10PM


20                (Pause.)                                                       02:11PM


21                THE COURT:     Okay, I see.    We're approaching venue         02:11PM


22   three; is that correct, Ms. Muna?                                           02:11PM


23                MARSHAL MUNA:     Yes.                                         02:11PM


24                THE COURT:     So sometimes they allow attorney and            02:11PM


25   clients to go in there when it's not being -- in usage; is                  02:11PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 26 of 70
                                                                                27



 1   that correct?                                                                   02:11PM


 2                   MARSHAL MUNA:    Yes, according to Lieutenant                   02:11PM


 3   Espino.                                                                         02:11PM


 4                   THE COURT:    Okay.   Any questions, Mr. Razzano, on            02:11PM


 5   venue three?                                                                    02:11PM


 6                   MR. RAZZANO:    Yeah, judge, I do.        Thank you.   Ms.      02:11PM


 7   Muna, how big is that room, do you think, from end to end?                      02:11PM


 8                   MARSHAL MUNA:    That's about nine-and-a-half feet.             02:11PM


 9                   MR. RAZZANO:    Do you see where that issue is,                 02:12PM


10   judge?    Generally, there's -- anywhere and there's almost a --                02:12PM


11   today there's no table in there.        There's almost never any                02:12PM


12   chairs in there.     And I think you could tell Mr. -- ask                      02:12PM


13   Mr. Blas, we've had several meetings in that room where I have                  02:12PM


14   to stand and then he sits, and then, also, Ms. Muna could you                   02:12PM


15   show the judge the door?       Did you show her the door?         Because       02:12PM


16   there's generally no doorhandle on that door.             Yeah.   Do you        02:12PM


17   see that, Your Honor?      There's no doorhandle on that door.                  02:12PM


18                   THE COURT:    Okay.                                             02:12PM


19                   MR. RAZZANO:    No, you see -- it didn't close.                 02:12PM


20   There's also a craft room in there, can you show the judge                      02:12PM


21   that?    That's where the other inmates use the facility.                       02:13PM


22                   MARSHAL MUNA:    According to the officer, this is              02:13PM


23   an electronic locking door.                                                     02:13PM


24                   MR. RAZZANO:    When was that installed?                        02:13PM


25                   (Pause.)                                                        02:13PM




                     Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 27 of 70
                                                                          28



 1                 MARSHAL MUNA:    So that door was just locked.              02:13PM


 2                 MR. RAZZANO:    Okay.    The question is when was           02:13PM


 3   that installed?                                                           02:13PM


 4                 MARSHAL MUNA:    Yeah.                                      02:13PM


 5                 THE COURT:    I'm sorry, what did he say?                   02:13PM


 6                 MARSHAL MUNA:    He said the lock has been here             02:13PM


 7   ever since I started here.                                                02:13PM


 8                 THE COURT:    Which is when?                                02:13PM


 9                 MR. RAZZANO:    Which is -- yeah.         Thank you.        02:13PM


10                 MARSHAL MUNA:    He said he assumed command here            02:13PM


11   three or four years ago.                                                  02:13PM


12                 MR. RAZZANO:    That is far from the truth and I            02:13PM


13   could put Ms. Travis on the stand to testify how we meet in               02:13PM


14   that room.   So that -- I submit to you, Your Honor, that is              02:13PM


15   not true.                                                                 02:13PM


16                 THE COURT:    Okay.   All right.    Well, okay, so          02:14PM


17   then you -- any other questions on venue three?                           02:14PM


18                 MR. RAZZANO:    No further.    Thank you, Your Honor.       02:14PM


19                 THE COURT:    Um, Ms. Sambataro, do you have any            02:14PM


20   questions on venue three?                                                 02:14PM


21                 MS. SAMBATARO:    Um, I would just ask -- so if an          02:14PM


22   attorney had specific needs with regard to tables, chairs,                02:14PM


23   technology, would the DOC be willing to accommodate those                 02:14PM


24   requests?                                                                 02:14PM


25                 MARSHAL MUNA:    Yes.    According to Lieutenant            02:14PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 28 of 70
                                                                              29



 1   Espino, yes.     Arrangements should be made in advance if they               02:14PM


 2   need any extra special accommodations.                                        02:14PM


 3                   MS. SAMBATARO:     And that was in line with --               02:14PM


 4   Major Aguon, that's in line with what you informed us                         02:14PM


 5   yesterday; is that correct?                                                   02:14PM


 6                   MR. AGUON:     Yes.   Yes.   This is Major Aguon.             02:14PM


 7                   MARSHAL MUNA:     This room is 10 by -- this room is          02:14PM


 8   10 by 13.                                                                     02:14PM


 9                   (Pause.)                                                      02:14PM


10                   THE COURT:     So let me just ask:         Major Aguon, or    02:15PM


11   whoever can answer the question, is there one room, an                        02:15PM


12   attorney-client room, that is readily available at all times                  02:15PM


13   with sanitized chairs, tables, any other type of equipment                    02:15PM


14   that might be needed that's reasonable?          Is there a room              02:15PM


15   that's totally dedicated that's always available for the                      02:15PM


16   lawyers?                                                                      02:15PM


17                   LT. ESPINO:     Yes, Your Honor.                              02:15PM


18                   MARSHAL MUNA:     This is Lieutenant Espino and he's          02:15PM


19   speaking with me.                                                             02:15PM


20                   THE COURT:     Lieutenant Espino, is that room venue          02:15PM


21   one?    I'm only talking about the federal detention detainees                02:15PM


22   because that's all I have jurisdiction over.           Is that the very       02:15PM


23   first room that you -- that was shown to us?                                  02:15PM


24                   LT. ESPINO:     Yes, Your Honor, this is local --             02:15PM


25                   THE COURT:     Excuse me?                                     02:15PM




                      Criminal Case No. 19-00036, USA v. Blas

            Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 29 of 70
                                                                           30



 1                 MARSHAL MUNA:    It's a local holding facility               02:15PM


 2   because you asked if he's in the area, but the other area is               02:16PM


 3   only available --                                                          02:16PM


 4                 THE COURT:    I'm sorry, Tanya, Ms. Muna, I can't            02:16PM


 5   hear you.   Sorry.   Can you -- what did you say, Ms. Muna?       You      02:16PM


 6   weren't clear.                                                             02:16PM


 7                 MR. ESPINO:    Your Honor, there's three rooms for           02:16PM


 8   attorney conference room with table and chairs.         If you need        02:16PM


 9   more chairs, I can provide more chairs.                                    02:16PM


10                 THE COURT:    Okay.   So if the attorneys need -- if         02:16PM


11   the attorneys need more things, okay, it sounds like you guys              02:16PM


12   are ready to help them.     So we have the attorney-client room            02:16PM


13   with air conditioning in it.     It's a private room, according            02:16PM


14   to you guys, I saw that.     It's 11 by 12 feet, it sounds like.           02:16PM


15   And then they would have attorney -- I mean, then a second                 02:16PM


16   room that's available for attorneys is venue two, the pavilion             02:16PM


17   or the outdoor patio or the yard, as Mr. Razzano calls it,                 02:16PM


18   picnic tables, there doesn't seem like there's very much                   02:16PM


19   privacy there, especially if there's family visits, and then               02:17PM


20   venue three is really dedicated more to the magistrate -- for              02:17PM


21   the magistrate video teleconference hearings, but that -- that             02:17PM


22   is available to lawyers.     So -- so do you normally take -- I            02:17PM


23   guess, Mr. Espino -- or I'm sorry, what is your position,                  02:17PM


24   Lieutenant Espino?    Do you -- do both of the attorneys go                02:17PM


25   directly to venue number one, attorney-client room number one,             02:17PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 30 of 70
                                                                         31



 1   if they want to speak to their client?                                   02:17PM


 2                   MR. ESPINO:    The only thing we ask is if they can      02:17PM


 3   -- you know, they can walk in at any time during business                02:17PM


 4   hours, but we appreciate if they can call us in advance so we            02:17PM


 5   can secure the place for them.         Sometimes they walk in all at     02:17PM


 6   the same time.                                                           02:17PM


 7                   THE COURT:    Right.    Okay.   So you just want it to   02:17PM


 8   be scheduled?    Yeah.    Okay, that makes sense, to be more --          02:17PM


 9   okay.   Any questions that you have, Mr. Razzano, with -- of             02:17PM


10   Lieutenant Espino?                                                       02:18PM


11                   MR. RAZZANO:    No, Your Honor.     Thank you.           02:18PM


12                   THE COURT:    Ms. Sambataro?                             02:18PM


13                   MS. SAMBATARO:    Um, so Lieutenant Espino, um, I        02:18PM


14   just want to confirm with you as well, from speaking with DOC,           02:18PM


15   you all have safeguards in place for people entering the                 02:18PM


16   facility, including attorneys; is that correct?                          02:18PM


17                   LT. ESPINO:    Yes, Your Honor, but like I said, we      02:18PM


18   can be more ready if they give us an advanced notification.              02:18PM


19   Because we have a lot of open space for the local prisoners,             02:18PM


20   but they can walk in any time now but we prefer advanced                 02:18PM


21   notice.                                                                  02:18PM


22                   MS. SAMBATARO:    They just have to go through a         02:18PM


23   temperature check; is that correct?                                      02:18PM


24                   MR. ESPINO:    Yes, Your Honor, COVID-19                 02:18PM


25   precautionary.                                                           02:18PM




                     Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 31 of 70
                                                                          32



 1                 MS. SAMBATARO:    And a house questionnaire as              02:18PM


 2   well; correct?                                                            02:18PM


 3                 LT. ESPINO:    Yes, Your Honor.     Plus, we do have,       02:18PM


 4   also, the isolation room, there's no contact, we cannot be                02:18PM


 5   held for that if the attorney prefer not to -- at the time.               02:19PM


 6                 MS. SAMBATARO:    Okay.    Thank you.     I have nothing    02:19PM


 7   further, Your Honor.                                                      02:19PM


 8                 THE COURT:    Okay.   So now I understand the               02:19PM


 9   venues.   All right.   So let me ask:     Who is here for DOC that        02:19PM


10   we have -- can you just identify your name for the record and             02:19PM


11   your position so I make sure I have everybody right.          I know I    02:19PM


12   do have judicial inspector, U.S. Marshals Tanya Muna, and John            02:19PM


13   Untalan from the U.S. feds.     How about from the local DOC?             02:19PM


14                 MR. AGUON:    Your Honor, Major Antoine Aguon is            02:19PM


15   here.                                                                     02:19PM


16                 THE COURT:    Okay.                                         02:19PM


17                 DR. TAIMANGLO:    Hello?                                    02:19PM


18                 (Pause.)                                                    02:19PM


19                 DR. TAIMANGLO:    Patricia Taimanglo, by phone.             02:19PM


20                 THE COURT:    I'm sorry, who is this?                       02:20PM


21                 DR. TAIMANGLO:    Dr. Patricia Taimanglo, clinical          02:20PM


22   psychologist from the Department of Corrections.                          02:20PM


23                 THE COURT:    Oh, okay, Dr. Patricia.      Okay, hi,        02:20PM


24   Dr. Taimanglo?                                                            02:20PM


25                 DR. TAIMANGLO:    Hi.   Hafa adai.                          02:20PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 32 of 70
                                                                            33



 1                THE COURT:     And who else -- I'm sorry.       Anybody        02:20PM


 2   else --                                                                     02:20PM


 3                MARSHAL MUNA:     Lieutenant Arsenio Espino, he was            02:20PM


 4   the one speaking earlier.                                                   02:20PM


 5                THE COURT:     Lieutenant Espino, okay.      Anyone else       02:20PM


 6   from the DOC detention?    Nobody else, okay.      All right.     So        02:20PM


 7   now we've gone through the venues.       So the one thing -- okay,          02:20PM


 8   are there any other questions on the venues then, Mr. Razzano,              02:20PM


 9   or do you have anything further?                                            02:20PM


10                MR. RAZZANO:     No, nothing further, Your Honor.              02:20PM


11   Thank you.                                                                  02:20PM


12                THE COURT:     Ms. Sambataro, Mr. Schwab, do you               02:20PM


13   guys have any -- do you-all have anything further?                          02:20PM


14                MS. SAMBATARO:     Your Honor, also, just note that            02:20PM


15   apparently a letter was sent from Mr. Gorman to the CJA panel               02:20PM


16   informing them of options for attorney-client access at DOC                 02:20PM


17   and apparently, per Major Aguon, they've even accommodated                  02:21PM


18   Mr. Gorman with regards to facilitating communications                      02:21PM


19   specifically for him and his client in a secure manner and so               02:21PM


20   -- yeah, there's a headset, but essentially, what we really                 02:21PM


21   got the impression of was that DOC really is willing to work                02:21PM


22   with the defense bar, they just have to be asked, and it seems              02:21PM


23   like instead of asking in these proceedings, when they could                02:21PM


24   perhaps avoid that altogether if the marshals are alerted                   02:21PM


25   ahead of time or DOC was asked because every time they're                   02:21PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 33 of 70
                                                                          34



 1   asked, they're responsive and they indicate a willingness to              02:21PM


 2   accommodate.   And that -- we saw that yesterday when they met            02:21PM


 3   with us.                                                                  02:21PM


 4                  THE COURT:    Yeah.                                        02:21PM


 5                  MS. SAMBATARO:    So I think --                            02:21PM


 6                  THE COURT:    Yeah, I don't doubt that.     I think        02:21PM


 7   that it's been clear when we had -- a federal public defender             02:21PM


 8   has come in and triple teamed you there, Ms. Sambataro, a few             02:21PM


 9   weeks ago, and they were just ready, willing, and able to want            02:22PM


10   to assist.   Even though the Court, you know, found that that             02:22PM


11   particular matter of medical attention really should be                   02:22PM


12   probably handled -- well, it should be handled in a civil                 02:22PM


13   proceeding as opposed to a criminal proceeding, I think                   02:22PM


14   everybody agreed with that, notwithstanding though, everybody             02:22PM


15   got together, the United States federal government and the                02:22PM


16   prosecutor here, your office, and the federal public defender             02:22PM


17   worked closely with the detention center to try to resolve                02:22PM


18   that, all of the medical issues.                                          02:22PM


19                  Okay.   Mr. Razzano, anything further?                     02:22PM


20                  MR. RAZZANO:    No, not on those issues, Your              02:22PM


21   Honor.   Thank you.                                                       02:22PM


22                  THE COURT:    Okay, any other issues now that we           02:22PM


23   have -- yeah, any other issues, or can Ms. -- yeah, can Ms. --            02:22PM


24   or the marshal then go ahead and be excused?         She's down           02:22PM


25   there, giving us a live tour.                                             02:22PM




                    Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 34 of 70
                                                                           35



 1                  MR. RAZZANO:    Yeah, that'll be fine.                      02:23PM


 2                  THE COURT:    Thank you, Ms. Muna.                          02:23PM


 3                  MS. SAMBATARO:    Thank you.                                02:23PM


 4                  THE COURT:    Okay.   All right.    Go ahead,               02:23PM


 5   Mr. Razzano.   What other issues, sir?                                     02:23PM


 6                  MR. RAZZANO:    Your Honor, so we have Stacey               02:23PM


 7   Coletta here today and Beau Blas who have both gone through                02:23PM


 8   the rigorous inspection process to be third-party custodians               02:23PM


 9   and I think you have a report that was written by Ms.                      02:23PM


10   Yamashita on May 26th to you regarding the qualifications of               02:23PM


11   third-party custodians, and the office of United States                    02:23PM


12   Probation is recommending release for Mr. Blas at this time                02:23PM


13   with certain conditions that were attached to the letter to                02:23PM


14   Your Honor, which we have no objection to any of those                     02:23PM


15   conditions, and we would like to have Mr. Blas released,                   02:23PM


16   pending his sentencing.                                                    02:23PM


17                  THE COURT:    Okay.   Let me hear -- okay, so are           02:24PM


18   you asking me to base his release on the fact that you don't               02:24PM


19   have, um -- okay, what exactly are you asking me to -- why are             02:24PM


20   you asking me to release Mr. Blas at this point, especially                02:24PM


21   after -- after the tour that we just received?                             02:24PM


22                  MR. RAZZANO:    Yes, judge.    I'm not going to ask         02:24PM


23   you to relitigate the issues that you've already decided.         I        02:24PM


24   respect the Court's order, as I told you the last time.                    02:24PM


25                  THE COURT:    Yeah.                                         02:24PM




                    Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 35 of 70
                                                                         36



 1                   MR. RAZZANO:    But with respect to the risks that       02:24PM


 2   you just saw that I would have to take personally in order to            02:24PM


 3   prepare properly for his sentencing, it's not reasonable                 02:24PM


 4   during this particular pandemic.        I mean, it's obvious that        02:24PM


 5   there's a problem with humans getting together too many at a             02:24PM


 6   time.   None of us are together today.        I'm appearing in           02:24PM


 7   federal court on a TV screen because those of us who have                02:24PM


 8   known each other for years and years and years are concerned             02:25PM


 9   about being in the same courtroom together where there's no              02:25PM


10   question that we could be spaced six feet apart, so it's not             02:25PM


11   reasonable for an attorney to have to put himself and his                02:25PM


12   family at risk in order to satisfy the needs of his client.              02:25PM


13                   More than that, Mr. Blas is not incarcerated on a        02:25PM


14   violent crime.     He's incarcerated on, essentially, a white            02:25PM


15   collar crime.    He is not -- again, I'm not going to ask you to         02:25PM


16   relitigate the issues, but he really is not a danger to the              02:25PM


17   community and he's going to be in his house, with his family,            02:25PM


18   practicing social distancing, which he cannot do today.                  02:25PM


19                   You heard testimony from Mr. Blas about his              02:25PM


20   health on last week, you heard about the mask situation today,           02:25PM


21   and I -- that's probably going on with every single inmate.              02:25PM


22   Ms. Muna admitted to you that if she had shown you -- now, I             02:26PM


23   don't doubt that she's protecting people's privacy, but the              02:26PM


24   reality is if the camera had gone to the right-hand side when            02:26PM


25   we looked at venue number three, you're going to see four and            02:26PM




                     Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 36 of 70
                                                                              37



 1   five and six people in a cell together.         That is not social            02:26PM


 2   distancing and, quite honestly, it's not safe.            I understand        02:26PM


 3   from our meeting yesterday, and I don't deny that Major Aguon                 02:26PM


 4   is doing the absolute best that he can, and under the                         02:26PM


 5   circumstances and under the budget constraints of the                         02:26PM


 6   government of Guam, I applaud his efforts.          Nevertheless,             02:26PM


 7   COVID is going to be in that jail.         If it's not today, maybe           02:26PM


 8   it's not tomorrow, but it's gonna happen.          And when it does,          02:26PM


 9   it's going to spread, and I should not have to be put at risk.                02:26PM


10   It's not fair.     I just lost everybody but -- can anyone see                02:26PM


11   me?                                                                           02:27PM


12                  THE COURT:     Yeah, we can see you.       I can see you,      02:27PM


13   I can hear you.                                                               02:27PM


14                  MR. RAZZANO:     All right.    Well, anyway, I can't           02:27PM


15   see any of you but -- there it is, okay.          But anyway, I think         02:27PM


16   those things and the fact that the United States Probation                    02:27PM


17   Office has recognized that he's not -- he's not a danger and                  02:27PM


18   he's not a risk and they think that there's an adequate order                 02:27PM


19   that could be put together in order to release him, provides                  02:27PM


20   Mr. Blas with the opportunity to meet with me anytime he                      02:27PM


21   wants, unfetterred, in a venue that we know is safe, and                      02:27PM


22   further to that, he can take care of his own personal medical                 02:27PM


23   needs, which needs to be addressed by this Court at                           02:27PM


24   sentencing.    No question, Mr. Blas is going to be sentenced.                02:27PM


25   There's no doubt additional time and there's also no question                 02:27PM




                     Criminal Case No. 19-00036, USA v. Blas

           Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 37 of 70
                                                                           38



 1   he's going be sent off island, possibly to a facility that                 02:27PM


 2   COVID will exist.    The man has diabetes.       It's a form of            02:28PM


 3   comorbidity and so it is going to be problem for him in the                02:28PM


 4   future.                                                                    02:28PM


 5                  In fact, yesterday, Major Aguon told us -- and I            02:28PM


 6   was sad to hear this, I didn't know this, 30 members of the                02:28PM


 7   Bureau of Prisons have died of COVID-19, so that means it's in             02:28PM


 8   our federal prison system and that's where Mr. Blas is headed              02:28PM


 9   eventually.   We don't know how much time he's going to be                 02:28PM


10   there but that will be determined at sentencing.         I don't see       02:28PM


11   any prejudice or any problem to the United States with                     02:28PM


12   allowing this man to prepare properly and -- and in accordance             02:28PM


13   with the attorney's ethical responsibilities to get ready to               02:28PM


14   put on the best sentencing that he possibly can.         Thank you,        02:28PM


15   Your Honor.                                                                02:28PM


16                  THE COURT:    Okay.   Before we hear from Ms.               02:28PM


17   Sambataro, let me just say, what I did this weekend, on                    02:28PM


18   Saturday, I took advantage of an invitation that I received --             02:28PM


19   and actually every federal judge received, every federal                   02:29PM


20   judge, chief judge, every federal judicial clerk, and judicial             02:29PM


21   executive, including judiciary unit and secondary, probation               02:29PM


22   and pretrial officers, basically, we received an invitation                02:29PM


23   from the United States House of Representatives, and they                  02:29PM


24   invited us to a virtual roundtable on COVID-19 in the prisons              02:29PM


25   and jails.    And so I listened to that particular roundtable by           02:29PM




                    Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 38 of 70
                                                                       39



 1   telephone and, um, it was actually sponsored by -- it was sent         02:29PM


 2   to us -- it was sponsored by the house democrats and they held         02:29PM


 3   a roundtable to discuss the administration's inadequate --             02:29PM


 4   that's what they called it, I'm not -- I'm not commenting on           02:29PM


 5   what I think is -- this is just the way they sent it to us.            02:29PM


 6   They said they're going to have a virtual roundtable to                02:29PM


 7   discuss the Trump administration's inadequate response to the          02:30PM


 8   COVID-19 pandemic and the impact of COVID-19 in prisons and            02:30PM


 9   jails.   House judiciary chairperson, Jerrold Nadler, based out        02:30PM


10   of New York, and Crime Subcommittee chair Karen Bass of                02:30PM


11   California, have written to the United States Department of            02:30PM


12   Justice, Federal Bureau of Prisons and the United States               02:30PM


13   Marshals, on five prior occasions regarding the Federal Bureau         02:30PM


14   of Prisons and the United States Marshals services handling of         02:30PM


15   the coronavirus.   To date, the members have only received one         02:30PM


16   substantive -- to date, the members say they've only received          02:30PM


17   one substantive, yet inadequate, response.                             02:30PM


18                 During the roundtable, the members and                   02:30PM


19   participants will discuss actions the Trump administration             02:30PM


20   must take to mitigate the spread of COVID-19 and to save lives         02:30PM


21   and they are expected -- they -- Chairman Nadler and Chair             02:30PM


22   Bass and the House Judiciary Committee were expected to                02:30PM


23   participate in the roundtable.      They did advise, for the           02:31PM


24   record, Angela Caldwell, she's the daughter of Thomas                  02:31PM


25   Balsiger, who is prisoner at the La Tuna BOP camp in Anthony,          02:31PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 39 of 70
                                                                        40



 1   Texas, that he was 67 years old, he had advanced coronary               02:31PM


 2   artery disease and suffered a heart attack last year, and on            02:31PM


 3   April 14th, 2020 -- by the way, I did listen to her testify,            02:31PM


 4   she -- on April 14th, 2020, she indicated that Mr. Balsiger             02:31PM


 5   was one of about 50 people at the prison who were told that             02:31PM


 6   they would be released to home confinement in 7 to 30 days.             02:31PM


 7   The following week, all three -- all the three were told their          02:31PM


 8   release orders had been rescinded because they did not, in              02:31PM


 9   fact, qualify for release.                                              02:31PM


10                So on May 16, 2020, he was informed that he would          02:31PM


11   not be released to home confinement -- he was not given a               02:31PM


12   reason for that determination.      So that was just -- that was        02:32PM


13   presented to us, and Andrea James, the founder and executive            02:32PM


14   director of the National Council on Incarcerated Women and              02:32PM


15   Formerly Incarcerated Women, she works directly with persons            02:32PM


16   impacted by the COVID outbreak in the jails and prisons, she            02:32PM


17   also testified.   And David Patton, executive director and              02:32PM


18   attorney for the -- Attorney-in-Chief of the Federal Defenders          02:32PM


19   of New York since July 2011 testified.                                  02:32PM


20                So what they -- so what happened was the virtual           02:32PM


21   roundtable was streamed lived -- streamed live that day, on             02:32PM


22   Saturday -- Saturday morning at 6:00 a.m. and so -- and what            02:32PM


23   they -- what we learned was that the Bureau of Prisons manages          02:32PM


24   120 facilities across the United States and has contact with            02:32PM


25   1200 facilities housing -- there are 16,742 prisoners                   02:33PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 40 of 70
                                                                       41



 1   including Jesse Blas.    As of May 19, 2020, COVID-19 has spread       02:33PM


 2   to 49 Federal Bureau of Prisons facilities and 24 residential          02:33PM


 3   re-entry centers with, which a prison had contact, and the             02:33PM


 4   Bureau of Prisons has reported that 138,954 federal inmates in         02:33PM


 5   Bureau of Prisons management institutions and 12,107 inmates           02:33PM


 6   in community-based facilities -- they report that many                 02:33PM


 7   inmates.   They noted that they have more than 36,000 staffers         02:33PM


 8   working for the Federal Bureau of Prisons, which by the way, I         02:33PM


 9   didn't know all these statistics -- I mean, maybe I did but I          02:33PM


10   had to be reminded.    As of May 8th -- as of May 18th, 2020, so       02:33PM


11   just a few days ago, we were told there were at least 57               02:33PM


12   COVID-19 prisoner deaths, and actually on the day that I was           02:34PM


13   listening, it actually went up to 59, and those deaths were            02:34PM


14   for persons in custody with the Federal Bureau of Prisons.             02:34PM


15                 Andrea Circle Bear died from COVID-19 in late            02:34PM


16   April, shortly after giving birth to her baby while on a               02:34PM


17   ventilator, after having been sentenced and transferred to a           02:34PM


18   federal prison during the height of the pandemic, and then we          02:34PM


19   were told that as of May 19th, 2020, there were 2,159 federal          02:34PM


20   inmates and 196 Bureau of Prisons staff who had confirmed              02:34PM


21   positive test results, and this does not reflect the total             02:34PM


22   number of Bureau of Prisons prisoners who are infected with            02:34PM


23   COVID-19; however, BOP does not have a copy of testing                 02:34PM


24   regimen.   I am just reading from what was given to me as a            02:34PM


25   federal judge.   The -- we are also told that the U.S. Marshals        02:34PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 41 of 70
                                                                       42



 1   service, that they do not operate its own jail, but as we know         02:35PM


 2   -- and Mr. Razzano, you've pointed this out and so have the            02:35PM


 3   U.S. federal public defenders and so has Ms. Sambataro,                02:35PM


 4   Mr. Schwab, when they've come into court, the U.S. Marshals            02:35PM


 5   service contracts with approximately 1,200 state and local             02:35PM


 6   government agencies, including the government of Guam, also            02:35PM


 7   these facilities house detainees, including of course,                 02:35PM


 8   Mr. Blas.                                                              02:35PM


 9                At this given time, the United States Marshals            02:35PM


10   service is responsible for housing approximately 52,000                02:35PM


11   detainees in federal, state, local, and private jails                  02:35PM


12   throughout the United States.      An additional 10,500                02:35PM


13   individuals are being held pretrial in Federal Bureau of               02:35PM


14   Prisons facilities.    As of -- on March 27th, 2020, the CARES         02:35PM


15   Act, it's called the Coronavirus Aid, Relief, and Economic             02:35PM


16   Security Act was signed into law and it gave the Federal               02:35PM


17   Bureau of Prisons new tools to reduce crowding in the Bureau           02:36PM


18   of Prisons facilities during the COVID-19 crisis, broad                02:36PM


19   authority to transfer prisoners into home treatment, or to             02:36PM


20   confinement -- home confinement, and according to the House of         02:36PM


21   Representatives, they feel that that's -- the Bureau of                02:36PM


22   Prisons has dramatically underutilized those tools.                    02:36PM


23                Chairman Nadler and Subcommittee Chair Karen Bass         02:36PM


24   has repeatedly urged United States Attorney General Barr, the          02:36PM


25   Federal Bureau of Prisons and the United States Marshals               02:36PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 42 of 70
                                                                             43



 1   service to please consider aggressive measures to reduce the                 02:36PM


 2   spread of COVID-19 in prisoners in jail, and then they sent us               02:36PM


 3   a full list of letters signed by the House Judiciary Committee               02:36PM


 4   to various agencies and so I won't get into all that.             But        02:36PM


 5   anyway, so just so you know the backdrop of me coming into                   02:36PM


 6   this second hearing.    This particular roundtable did occur                 02:36PM


 7   just a few days ago, so it was very enlightening for me to                   02:37PM


 8   hear that and I'm glad to have done that.        I wish all of you           02:37PM


 9   could have heard it but it was very good to have all the                     02:37PM


10   federal judges invited and so forth, especially because we are               02:37PM


11   considering these issues.                                                    02:37PM


12                 Okay.    So, go ahead -- so, Ms. Sambataro -- Mr.              02:37PM


13   Razzano, are you done then?     If you are, then I'll have Ms.               02:37PM


14   Sambataro speak.                                                             02:37PM


15                 MR. RAZZANO:    Yes.   Thank you, Your Honor.                  02:37PM


16                 THE COURT:    Okay.    Ms. Sambataro?                          02:37PM


17                 MS. SAMBATARO:    Well, Your Honor, a number of                02:37PM


18   things.   When we met with Mr. Razzano on the day of the X-ray,              02:37PM


19   we did also address Mr. Blas's medical care.        Dr. Andersen,            02:37PM


20   who is the physician assigned to DOC, was here, along with the               02:37PM


21   entire DOC nursing staff because, as you remember last week,                 02:37PM


22   Mr. Blas gave us a list of his medical conditions and the                    02:37PM


23   degree to which, in his opinion, those were not being                        02:37PM


24   addressed, but it's very clear in talking to Dr. Andersen that               02:37PM


25   that is not the case.    It appears that Mr. Blas, when he asks              02:38PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 43 of 70
                                                                             44



 1   for medical care, he receives it.        He disagrees with the care          02:38PM


 2   he's given and, additionally, some of the issues he raised                   02:38PM


 3   were not raised with DOC and with the medical staff until last               02:38PM


 4   week.    They have not been made ware of the CPAP issue and Dr.              02:38PM


 5   Andersen that he's happy to work with Mr. Blas, he's happy to                02:38PM


 6   send Mr. Blas to a sleep specialist.        He was just made aware           02:38PM


 7   of that issue.    Same thing with regard to Mr. Blas's spine                 02:38PM


 8   issue.                                                                       02:38PM


 9                  With regards to Mr. Blas's medical conditions, he             02:38PM


10   says Mr. Blas's diabetes is under excellent control.           His           02:38PM


11   blood sugar is checked as medically indicated, which right now               02:38PM


12   is every three months.      Because diabetes -- some people do               02:38PM


13   need to check their blood sugar daily, some people don't, and                02:38PM


14   it's all about the degree to which it's under control.            Mr.        02:39PM


15   Blas is under control and, therefore, right now, the medical                 02:39PM


16   indication is every three months.                                            02:39PM


17                  THE COURT:    Hold on, Ms. Sambataro.     Mr. Blas --         02:39PM


18   okay.    Mr. Blas, are you okay?     Do you need to sit down?        Are     02:39PM


19   you all right?                                                               02:39PM


20                  THE DEFENDANT:    Yes, Your Honor, I'm just leaning           02:39PM


21   towards the speaker of this phone so I can hear.                             02:39PM


22                  THE COURT:    Oh, okay.    Okay.   Thank you.      I just     02:39PM


23   want to make sure because I saw you -- maybe we could try to                 02:39PM


24   make that louder or, Ms. Sambataro, can you speak louder.            Get     02:39PM


25   closer to your -- okay.     Thank you.     I appreciate that Ms.             02:39PM




                    Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 44 of 70
                                                                              45



 1   Sambataro.                                                                    02:39PM


 2                 MS. SAMBATARO:    And, Your Honor, with regard to               02:39PM


 3   the high blood pressure, Dr. Andersen said that Mr. Blas just                 02:39PM


 4   saw his cardiologist on Friday, that is also within control.                  02:39PM


 5   With regards to the tendonitis, first of all, an X-ray is not                 02:39PM


 6   -- you cannot diagnosis tendonitis via X-ray, but second of                   02:39PM


 7   all, the tendonitis arose because Mr. Blas is doing burpees                   02:40PM


 8   and calf raises, so Dr. Andersen advised him to refrain from                  02:40PM


 9   doing that because it was creating a repetitive use injury.                   02:40PM


10   According to Dr. Andersen, Mr. Blas's health is under control                 02:40PM


11   and his heart is in good shape.      The outstanding issue is the             02:40PM


12   CPAP and neck and spine issue, which were just brought to the                 02:40PM


13   medical staff's attention.     So from meeting with the medical               02:40PM


14   staff, it's apparent that they are responsive when issues are                 02:40PM


15   brought to them.   It just might be that Mr. Blas does not like               02:40PM


16   the care that's given or agree with it but that does not mean                 02:40PM


17   that it is insufficient care.                                                 02:40PM


18                 With regards to COVID-19, specifically, Your                    02:40PM


19   Honor, um, I think the situation with the BOP on the mainland                 02:40PM


20   is very different from the situation we have here on Guam.               We   02:40PM


21   don't have a large-scale facility with a large number of                      02:40PM


22   inmates and a large number of staff going in and out.             Just        02:41PM


23   like we're very lucky in that because we're an island, we have                02:41PM


24   some means of controlling it once you control community                       02:41PM


25   spread.   Three, it's just using it because they can control                  02:41PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 45 of 70
                                                                       46



 1   how people come on and off the island.       We have the agency to     02:41PM


 2   control DOC in a way that BOP -- by sheer numbers and by sheer         02:41PM


 3   volume, it's a distinctive situation, Your Honor.         It's         02:41PM


 4   distinctive from the situation on the mainland and we have             02:41PM


 5   heard from DOC that they are instituting sanitary measures.            02:41PM


 6   They are instituting temperature checks, they isolate new              02:41PM


 7   inmates from the general population for 14 days and actually           02:41PM


 8   checks on the new inmates twice daily.       They have a quarantine    02:41PM


 9   site in place and ready in the event of an outbreak.                   02:41PM


10                 And so, Your Honor -- so what we're hearing from         02:41PM


11   BOP, there are sanitary measures in place, there's a plan in           02:42PM


12   place in the event of an outbreak, and they are, in fact,              02:42PM


13   giving Mr. Blas adequate medical care, especially when they're         02:42PM


14   notified of issues.    The bottom line is that these are not           02:42PM


15   reasons to reverse three prior decisions denying the                   02:42PM


16   defendant's release.    This is someone, as shown in the               02:42PM


17   numerous previous detention hearings, has a history of abusing         02:42PM


18   the system.   He abused his power at the Yona mayor's office,          02:42PM


19   he's on a recording bragging to his former girlfriend, who he          02:42PM


20   also admitted to choking --                                            02:42PM


21                 MR. RAZZANO:    Your Honor, I'm going to have to         02:42PM


22   ask -- I mean, if Ms. Sambataro wants to relitigate all of             02:42PM


23   these issues about what the FBI said and have another                  02:42PM


24   detention hearing where I told you I would not relitigate              02:42PM


25   those issues, I'm happy to have that hearing today, but are we         02:42PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 46 of 70
                                                                           47



 1   having that hearing today?                                                 02:42PM


 2                 THE COURT:    Okay, sustained.     Your objection is         02:42PM


 3   sustained.   Ms. Sambataro, I denied the detention -- on -- as             02:42PM


 4   you know, I already denied it.      The only concern I have was --         02:43PM


 5   biggest concern I had was all medical issues and the next                  02:43PM


 6   biggest concern, which is probably the concern that I should               02:43PM


 7   be really concerned about is -- in my criminal court is the                02:43PM


 8   access to his lawyer, but let me just ask -- Dr. Patricia                  02:43PM


 9   Taimanglo is on the line for a reason.       I do recall now that          02:43PM


10   Mr. Blas was suffering from depression and he was trying to                02:43PM


11   get assistance, is that what why Dr. Taimanglo, you're on the              02:43PM


12   line, to assist us, to enlighten us about that?                            02:43PM


13                 DR. TAIMANGLO:    I was asked by Major Aguon to              02:43PM


14   participate and that's why I'm on line.       Um, I just want to be        02:43PM


15   mindful that I don't have written consent from my client.                  02:43PM


16                 THE COURT:    Oh, I see.                                     02:44PM


17                 DR. TAIMANGLO:    DOC is also my client because I            02:44PM


18   work for DOC, so I have to be responsible about my responses.              02:44PM


19                 THE COURT:    Okay.                                          02:44PM


20                 DR. TAIMANGLO:    But I don't have to share                  02:44PM


21   confidential information to the Court.       May I go on?                  02:44PM


22                 THE COURT:    I think -- well, I think you could             02:44PM


23   only go on if you feel comfortable, you don't have to.            I was    02:44PM


24   just wondering if you were on because voluntarily you had                  02:44PM


25   permission -- at least tell us his mental state because he did             02:44PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 47 of 70
                                                                       48



 1   testify, as I recall, that he was feeling quite depressed and          02:44PM


 2   he was actually referred over to Guam Behavioral, and Mr. Blas         02:44PM


 3   can correct me if I'm wrong, but as I recall that -- and I             02:44PM


 4   assume that that was because maybe he needed some medication,          02:44PM


 5   which you were going to rely on a psychiatrist to handle.              02:44PM


 6                DR. TAIMANGLO:     Can you just do me a favor and         02:45PM


 7   just head nod that he consents for me to talk?                         02:45PM


 8                THE COURT:     Well, let me ask Mr. Razzano.              02:45PM


 9   Mr. Razzano will have to make that decision with him.                  02:45PM


10                DR. TAIMANGLO:     All right.                             02:45PM


11                MR. RAZZANO:     Well, actually, Judge, I think           02:45PM


12   Mr. Blas can decide.    I mean, he is there and it's his doctor        02:45PM


13   and if he would like to make that decision, I don't have any           02:45PM


14   problem with that.                                                     02:45PM


15                THE COURT:     Mr. Blas?                                  02:45PM


16                (Pause.)                                                  02:45PM


17                THE DEFENDANT:     Yes, Your Honor.                       02:45PM


18                THE COURT:     I'm sorry, so did you -- do you            02:45PM


19   understand what she asked?     Dr. Taimanglo just wants to know        02:45PM


20   if you would consent for her to talk about your situation?             02:45PM


21   Your attorney, Mr. Razzano, says that would be up to you.              02:45PM


22                THE DEFENDANT:     No, Your Honor, I would ask that       02:45PM


23   be held in confidence with the doctor.                                 02:45PM


24                THE COURT:     Okay.   Very well.    Never mind, Dr. --   02:46PM


25   (echo.)                                                                02:46PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 48 of 70
                                                                               49



 1                DR. TAIMANGLO:     Thank you.                                     02:46PM


 2                THE COURT:     Thank you for coming though.          Okay.        02:46PM


 3   So anything further, Ms. Sambataro?                                            02:46PM


 4                MS. SAMBATARO:     Well, Your Honor, we did speak --              02:46PM


 5   we weren't able to speak with Dr. Taimanglo yesterday but in                   02:46PM


 6   speaking with DOC about the mental health component of things                  02:46PM


 7   -- and we won't be going into specifics with regard to                         02:46PM


 8   Mr. Blas's case and that was not discussed, but what was                       02:46PM


 9   discussed is that psychiatry requires a referral to behavioral                 02:46PM


10   health and so there's often a backlog due to the availability                  02:46PM


11   of doctors or the unavailability of doctors.        And so that's              02:46PM


12   not a situation that's unique to Mr. Blas's case, that's not a                 02:46PM


13   situation that's unique to even DOC.       It's sadly a situation              02:46PM


14   that is unique to the island of Guam, and that we don't always                 02:46PM


15   have the specialists we need for medical care, including                       02:46PM


16   mental health care.                                                            02:47PM


17                THE COURT:     Exactly.   Exactly.    Okay.   Now --              02:47PM


18                DR. TAIMANGLO:     Judge Gatewood?                                02:47PM


19                THE COURT:     Yes, who's speaking?                               02:47PM


20                DR. TAIMANGLO:     This is Dr. Taimanglo.                         02:47PM


21                THE COURT:     Yes, Dr. --                                        02:47PM


22                DR. TAIMANGLO:     I don't have to speak about -- I               02:47PM


23   do not have to speak about the client individually but I can                   02:47PM


24   elaborate a little bit on the state of affairs.         Much of the            02:47PM


25   delay for services hinged on Guam Behavioral Health.          They had         02:47PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 49 of 70
                                                                               50



 1   lost -- one of their psychiatrists passed away, one retired.                   02:47PM


 2   That left only two psychiatrists.          So although the initial             02:47PM


 3   referral is made, and as an example of the state of affairs in                 02:47PM


 4   September, um, we were -- there were cancellations by Guam                     02:47PM


 5   Behavioral Health, and then I followed up again with another                   02:47PM


 6   referral.     And that was the one that I believe he was seeing                02:47PM


 7   her side but there were numerous cancellations, rescheduling,                  02:48PM


 8   but we made a good effort to provide services for...                           02:48PM


 9                   THE COURT:     Yeah.    Thank you very much.     I guess       02:48PM


10   that's quite typical, especially during the crisis.             Thank you      02:48PM


11   very much.                                                                     02:48PM


12                   DR. TAIMANGLO:     Yes, even before that though.               02:48PM


13   This began in October.                                                         02:48PM


14                   THE COURT:     I see.                                          02:48PM


15                   DR. TAIMANGLO:     So --                                       02:48PM


16                   THE COURT:     All right.    Thank you.                        02:48PM


17                   DR. TAIMANGLO:     Thank you.     And I think I'll go          02:48PM


18   ahead and sign off, if that's okay.                                            02:48PM


19                   THE COURT:     Thank you very much.        Have a great        02:48PM


20   day.    Be well.                                                               02:48PM


21                   DR. TAIMANGLO:     Bye.                                        02:48PM


22                   THE COURT:     Ms. Sambataro, anything further?                02:48PM


23                   MS. SAMBATARO:     No, Your Honor, just the points             02:48PM


24   previously made.                                                               02:48PM


25                   THE COURT:     Okay, so points well taken.       Let me        02:48PM




                      Criminal Case No. 19-00036, USA v. Blas

            Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 50 of 70
                                                                            51



 1   just -- okay.    So let me just say this:       This is what my             02:48PM


 2   concern is.   Let's start with Mr. Blas's medical condition,                02:48PM


 3   let's assume that I believe everything that your -- you say,                02:48PM


 4   Ms. Sambataro, as far as what Dr. Andersen reported to you,                 02:48PM


 5   let's just assume that, and essentially, that Mr. Blas is                   02:49PM


 6   okay, he's going to be fine.       Let's assume I believe that,             02:49PM


 7   okay, and then let's -- so that's one issue that I was looking              02:49PM


 8   at, the second issue is the COVID-19 situation in the federal               02:49PM


 9   detention center of Guam in Hagatna.         Obviously, we don't have       02:49PM


10   any COVID-19 testing results because I'm not sure if they've                02:49PM


11   even done any testing there, that's not clear to me yet, I've               02:49PM


12   not heard that, so there's no results that I can look at.            But    02:49PM


13   it's clear to me that Mr. Blas has a lot of factors -- I'm                  02:49PM


14   sorry, a lot of health issues, if you will, he does have a lot              02:49PM


15   of health issues that make him quite vulnerable to COVID-19 if              02:49PM


16   COVID-19 were to infiltrate into the Hagatna detention center,              02:49PM


17   so that's clear to me.                                                      02:50PM


18                   So -- okay, but just as importantly -- and I                02:50PM


19   think Mr. Razzano makes a good point is what is his access to               02:50PM


20   his client in terms of preparing for sentencing?          Now, we have      02:50PM


21   -- I've gotten to look at the venue and that was good, and I                02:50PM


22   appreciate the United States Marshals service giving me a                   02:50PM


23   virtual tour.    We've got to hear how it's all set up.           The one   02:50PM


24   thing -- and I agree with you, Ms. Sambataro, you know, our                 02:50PM


25   federal government of -- strike that.                                       02:50PM




                     Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 51 of 70
                                                                          52



 1                 Our Government of Guam contractors contracted out           02:50PM


 2   to the United States Marshals Service for our detention --                02:50PM


 3   detainees, they are always ready, willing, and able and                   02:50PM


 4   cooperative, I mean, that's clear.       The Court has always             02:50PM


 5   observed, specifically the two witnesses who are present, and             02:50PM


 6   we had Major Antoine Aguon and even Lieutenant Espino and even            02:50PM


 7   Dr. Patricia Taimanglo, all three I had met and testified in              02:51PM


 8   the DOC settlement agreement that the was in my Court, it was             02:51PM


 9   in our Court for over 20 years.      And recently -- it was               02:51PM


10   recently terminated, so I don't disagree with you that they're            02:51PM


11   always ready to help at -- whatever request is brought to                 02:51PM


12   them.   But my concern really is, just listening to -- it's               02:51PM


13   been a complaint -- a perennial complaint that defense                    02:51PM


14   attorneys, including Mr. Razzano, have expressed, along with              02:51PM


15   federal public defender John Gorman, Leilani Lujan, and Briana            02:51PM


16   Kottke and other CJA panel members, that they complain                    02:51PM


17   consistently and constantly -- like persistently, if you will,            02:51PM


18   about their access to their clients in the facility.                      02:52PM


19                 It appears to me though that the facility -- the            02:52PM


20   -- that the Government of Guam is trying to update it, trying             02:52PM


21   to get it better.   I mean, that -- I think there's no                    02:52PM


22   question, at least we see it, individually, we see it, you                02:52PM


23   hear about it, now there's an air conditioner in there.           When    02:52PM


24   I first heard about the pavilion or the yard, I was like okay,            02:52PM


25   that would be very difficult, I think, to prepare a client for            02:52PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 52 of 70
                                                                          53



 1   a guilty plea or for a sentencing, and so these particular                02:52PM


 2   issues of access is being hammered through in the court system            02:52PM


 3   more often lately through the federal public defender and now             02:52PM


 4   through Mr. Razzano, as he is zealously and grievously trying             02:52PM


 5   to point out that particular issue is something that the Court            02:52PM


 6   needs to review, and so that is something that I am quite                 02:53PM


 7   concerned about.   I don't see myself releasing the defendant             02:53PM


 8   because of his medical issues because I do -- I'm going to --             02:53PM


 9   I'm going to believe that they're under control.         I'm not          02:53PM


10   going to release him on the fear of COVID-19 because that                 02:53PM


11   means I'd have to release everybody, every detainee, and I                02:53PM


12   just don't see that.                                                      02:53PM


13                I mean, if there was -- if there is such a thing             02:53PM


14   as compassionate release, that judges are currently looking at            02:53PM


15   -- also, judges are looking at, and if there was a situation              02:53PM


16   where I presented with a scenario where a compassionate                   02:53PM


17   release order should be issued, then I would consider that,               02:53PM


18   but my issue right now is his -- his accessibility to his                 02:53PM


19   lawyer in the facility.    I think it's been a hit and mess,              02:54PM


20   accessibility, and so I am kind of concerned about that.           I do   02:54PM


21   note that Ms. Yamashita is on the line and I always like to               02:54PM


22   ask her if she can tell me the situation, assuming the Court              02:54PM


23   does allow Mr. Blas out, based on this other -- this last                 02:54PM


24   issue, so that he can prepare for his sentencing.                         02:54PM


25                Ms. Yamashita, what is the situation with the two            02:54PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 53 of 70
                                                                           54



 1   individuals here in the Court to -- Stacey Coletta and Beau                02:54PM


 2   Blas?                                                                      02:54PM


 3                   PROBATION OFFICER:      They have been assessed, Your      02:54PM


 4   Honor, to be suitable third-party custodians and the residence             02:54PM


 5   as well has -- has been assessed and it meets the requirements             02:54PM


 6   in the event the Court releases him on location monitoring.                02:54PM


 7                   THE COURT:     Okay.   Tell me who is Stacey Coletta.      02:55PM


 8   I'm sorry, don't -- can you jut remind me of Ms. Coletta's                 02:55PM


 9   relationship with Mr. Blas and Mr. Beau Blas's relationship                02:55PM


10   with Mayor Blas?                                                           02:55PM


11                   PROBATION OFFICER:      Ms. Stacey Coletta is the          02:55PM


12   defendant's significant other and Beau Blas is the defendant's             02:55PM


13   son.                                                                       02:55PM


14                   THE COURT:     Okay.   And is it -- is Ms. -- okay,        02:55PM


15   just I need to ask -- and maybe Ms. Sambataro or Ms. -- and/or             02:55PM


16   Mr. Razzano can tell me is Stacey Coletta involved in any of               02:55PM


17   the crimes being alleged -- the defendant -- wherein the                   02:55PM


18   defendant is being charged with?                                           02:55PM


19                   MR. RAZZANO:     No, Your Honor.                           02:55PM


20                   THE COURT:     That's you, Mr. Razzano, you just           02:55PM


21   said that?                                                                 02:55PM


22                   MR. RAZZANO:     That's correct, no.       And Ms.         02:55PM


23   Sambataro agrees, I think, is what she says.                               02:55PM


24                   THE COURT:     You agree with that, Ms. Sambataro?         02:55PM


25                   MS. SAMBATARO:     Not Ms. Coletta, no, Your Honor.        02:55PM




                      Criminal Case No. 19-00036, USA v. Blas

            Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 54 of 70
                                                                            55



 1                  THE COURT:    Okay.   Now, who's Beau Blas in                02:55PM


 2   relation to the defendant?                                                  02:55PM


 3                  PROBATION OFFICER:      That is the defendant's son.         02:55PM


 4                  THE COURT:    Okay.   Beau, let me -- can I see you,         02:55PM


 5   Mr. Blas?   Okay.   I can't -- let me look at you here.           How old   02:56PM


 6   are you, Beau?    I can't hear you.                                         02:56PM


 7                  How old, sir?                                                02:56PM


 8                  MR. B. BLAS:    I am 24.                                     02:56PM


 9                  THE COURT:    And what do you do right now?                  02:56PM


10                  MR. B. BLAS:    Right now, I'm a waiter.                     02:56PM


11                  THE COURT:    Okay.   So are you like on furlough?           02:56PM


12                  MR. B. BLAS:    Um, yeah, I actually just started            02:56PM


13   getting back to work this week.                                             02:56PM


14                  THE COURT:    Okay.   So you have -- okay, so --             02:56PM


15   okay.   Thank you, sir.     So what is the proposal then, that              02:56PM


16   he's going live with the -- the girlfriend, the significant                 02:56PM


17   other, Coletta, and Blas?                                                   02:56PM


18                  PROBATION OFFICER:      Your Honor, so they reside at        02:56PM


19   the defendant's home.     And so if Your Honor grants his                   02:56PM


20   release, he could return back to his residence with restricted              02:57PM


21   conditions that we have proposed -- the restricted conditions               02:57PM


22   that we had proposed, to include the two third-party                        02:57PM


23   custodians.                                                                 02:57PM


24                  THE COURT:    Uh-huh.   Do you see them as -- hold           02:57PM


25   on a second.   I'm just getting -- let me --                                02:57PM




                    Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 55 of 70
                                                                          56



 1                (Pause.)                                                     02:57PM


 2                Okay.    Hold on.   I got another call in -- okay, I         02:57PM


 3   have another -- I have another conference with an off-island              02:57PM


 4   lawyer and a judge.    Okay.   Hold on.    Let me just tell my            02:57PM


 5   staff to give me ten more minutes.       Okay.   So you are saying        02:57PM


 6   that -- your suggestion is the United States probation and                02:58PM


 7   pretrial office has checked out Mr. Blas's home?         They find it     02:58PM


 8   suitable, they find Stacey Coletta a suitable third-party                 02:58PM


 9   custodian, and they find Beau Blas a suitable third-party                 02:58PM


10   custodian, suitable; correct?                                             02:58PM


11                PROBATION OFFICER:      That's correct, Your Honor.          02:58PM


12   We conducted criminal record checks and nothing turned up on              02:58PM


13   either one of them.                                                       02:58PM


14                THE COURT:     Okay.   And then what are the                 02:58PM


15   conditions of release that you proposed, if the Court were to             02:58PM


16   grant it?                                                                 02:58PM


17                PROBATION OFFICER:      We would propose home                02:58PM


18   detention with location monitoring.       We would propose                02:58PM


19   third-party custodian.    Um, along with no alcohol -- no                 02:58PM


20   excessive alcohol, no possession of controlled substances,                02:58PM


21   drug testing as determined by the pretrial services officer,              02:58PM


22   and that he surrender his passport.       And not obtain --               02:58PM


23                THE COURT:     I think one of the conditions that            02:58PM


24   Ms. Sambataro -- correct me if I'm wrong, Ms. Sambataro,                  02:59PM


25   because it's been certainly months since we had the initial --            02:59PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 56 of 70
                                                                             57



 1   or second detention hearing, the second detention hearing.                   02:59PM


 2   First of all, in front of me, but -- first one in front of me                02:59PM


 3   but the second one for the defendant.        The first one was in            02:59PM


 4   front of Judge Manibusan but I recall that you guys were                     02:59PM


 5   concerned, also, about his access to the internet; is that                   02:59PM


 6   correct?    Do you still feel that way if he were to be                      02:59PM


 7   released?    But now he's been found guilty and he's being                   02:59PM


 8   sentenced.                                                                   02:59PM


 9                  MS. SAMBATARO:    Well, Your Honor, I think any               02:59PM


10   issue or concerns we would have with regard to access to                     02:59PM


11   internet would just be the ability to contact either witnesses               02:59PM


12   in the case he's currently pending sentencing in or Mr. Blas,                02:59PM


13   through discovery and actually reverse proffer, had also been                02:59PM


14   privy to information regarding ongoing investigations and                    02:59PM


15   potential witness that we had talked to with regard to matters               03:00PM


16   not currently charged, so our concern would be -- with regard                03:00PM


17   to internet, it would just be -- just with regard to him                     03:00PM


18   reaching out to those individuals, period, because we would                  03:00PM


19   consider that an obstruction of justice.                                     03:00PM


20                  THE COURT:    Okay.   So why don't --                         03:00PM


21                  MR. RAZZANO:    Judge, judge --                               03:00PM


22                  THE COURT:    Let me just ask you:        Mr. Blas has        03:00PM


23   now entered a guilty plea and he's prepared for sentencing.                  03:00PM


24   Do you feel that there's going to be a strong likelihood or do               03:00PM


25   you have an opinion of whether there's a strong likelihood                   03:00PM




                    Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 57 of 70
                                                                        58



 1   that he's going to try to contact and intimidate any potential          03:00PM


 2   witnesses in a trial?    Whether by --                                  03:00PM


 3                 MR. RAZZANO:    Judge, I'll object to the question        03:00PM


 4   because there is no trial.     He's already pled guilty.                03:00PM


 5                 THE COURT:    I meant -- you're right.      Sorry.        03:01PM


 6   Sorry.   Well, okay, so -- well, any future trial, I guess, in          03:01PM


 7   case -- somebody is named, to be a -- to be tried.         A            03:01PM


 8   co-conspirator, if you will -- and I'm not saying I have any            03:01PM


 9   inside knowledge, I don't, but I'm saying oftentimes it                 03:01PM


10   happens, so --                                                          03:01PM


11                 MR. RAZZANO:    Judge, he doesn't need to use the         03:01PM


12   internet.   We can just say he's not going to use the internet.         03:01PM


13   We don't need to get into a -- such an involved discussion,             03:01PM


14   just order that he's not allowed to use the internet.                   03:01PM


15                 THE COURT:    Okay.   Ms. -- that's a good point.         03:01PM


16   Ms. Sambataro, do you have any strong feelings that the                 03:01PM


17   defendant will try to indirectly or directly contact any                03:01PM


18   alleged co-conspirators or witnesses in any other cases that            03:01PM


19   are affiliated with his current crime?                                  03:01PM


20                 MS. SAMBATARO:    Yes, Your Honor.                        03:01PM


21                 THE COURT:    Do you --                                   03:02PM


22                 MR. RAZZANO:    Again, Judge, I object to the form        03:02PM


23   of that question.   There are no co-conspirators and there are          03:02PM


24   no other crimes.    This man was -- pled guilty to one count of         03:02PM


25   extortion and, again, I -- I -- I respect the Court's order.            03:02PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 58 of 70
                                                                                59



 1   I don't mean to relitigate these issues, but none of the                        03:02PM


 2   things that we were told on September 25th or later in the                      03:02PM


 3   second detention hearing have ever come true.              None of them.        03:02PM


 4   No one has ever been indicted, there has been no grand jury,                    03:02PM


 5   there's been no search warrant.         There is no other case.      This       03:02PM


 6   is the only case, 19-36, that's all we have.                                    03:02PM


 7                   THE COURT:     Well, that's true, that's all you                03:02PM


 8   have currently and all -- I'm not saying -- again, I don't                      03:02PM


 9   know if there's going to be anything in the future.                             03:02PM


10                   PROBATION OFFICER:      Your Honor --                           03:02PM


11                   THE COURT:     The only reason why I see this -- let            03:02PM


12   me just say, Mr. Razzano, is to figure out the conditions of                    03:03PM


13   release if I release him, that's all, and I just want to get a                  03:03PM


14   feel for -- what Ms. Sambataro might feel in case I release                     03:03PM


15   him.    What is it that she would want me to ensure happens                     03:03PM


16   besides not release him?                                                        03:03PM


17                   PROBATION OFFICER:      Your Honor, if I may?                   03:03PM


18                   THE COURT:     Yeah.                                            03:03PM


19                   PROBATION OFFICER:      There is also a condition               03:03PM


20   that I added that -- and it reads exactly as "avoid all                         03:03PM


21   contact, directly or indirectly, with any person who is or may                  03:03PM


22   be a victim or witness in the investigation or prosecution.                     03:03PM


23   And if the -- if Your Honor identifies any concerns involving                   03:03PM


24   specific individuals, we can list them in these conditions.                     03:03PM


25                   THE COURT:     All right.    Thank you.      That's --          03:03PM




                      Criminal Case No. 19-00036, USA v. Blas

            Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 59 of 70
                                                                           60



 1   anything -- so you -- the United States probation and pretrial             03:03PM


 2   officers, are you -- office, you are recommending that the                 03:03PM


 3   defendant be released?                                                     03:04PM


 4                PROBATION OFFICER:       Yes, Your Honor.    So we are        03:04PM


 5   not -- we are recommending that there can be conditions that               03:04PM


 6   are imposed, as it relates to his risk of nonappearance, such              03:04PM


 7   as risk of danger.    As it relates to his health concerns, we             03:04PM


 8   would defer to Your Honor, as pretrial services is not                     03:04PM


 9   qualified to, you know, evaluate those issues.                             03:04PM


10                THE COURT:     Mm-hmm.   Ms. Sambataro, is there any          03:04PM


11   other conditions of release that you would want the Court to               03:04PM


12   impose if I were to release him?      I still don't know a hundred         03:04PM


13   percent if I am.   I'll tell you this, I'm inclined to at this             03:04PM


14   point but I want to think about this a little further, at                  03:04PM


15   least overnight.   But --                                                  03:04PM


16                MS. SAMBATARO:     Your Honor?                                03:04PM


17                THE COURT:     Ms. Sambataro?                                 03:04PM


18                MS. SAMBATARO:     So -- I mean, we are opposed to            03:04PM


19   Mr. Blas's release.    I don't need to belabor that point with             03:04PM


20   the Court for --                                                           03:04PM


21                THE COURT:     No, no, no, no.                                03:04PM


22                MS. SAMBATARO:     And we do -- yes, we do have an            03:04PM


23   obstruction of justice concern, we absolutely do.         And if the       03:05PM


24   Court were inclined to release him, which we very much would               03:05PM


25   disagree with, that is our biggest concern and, frankly, he is             03:05PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 60 of 70
                                                                               61



 1   privy to information that -- of uncharged conduct that I won't                 03:05PM


 2   go into because it's not charged but that's our biggest                        03:05PM


 3   concern with his release and so a condition similar to that                    03:05PM


 4   proposed by Ms. Yamashita, frankly, we wouldn't consider that                  03:05PM


 5   condition but it's -- given that choice, I think that would                    03:05PM


 6   have to be a bitter pill that we would be willing to swallow.                  03:05PM


 7                 THE COURT:    Okay, very well.     Thank you.       Okay.        03:05PM


 8   Mr. Razzano, anything further?                                                 03:05PM


 9                 MR. RAZZANO:    Just a comment that the information              03:05PM


10   that he's privy to is just what he was entitled to receive in                  03:05PM


11   discovery, so it's nothing more, nothing less than that, in my                 03:05PM


12   opinion.   That's all, Your Honor.     Thank you very much.                    03:05PM


13                 THE COURT:    Okay.   Are there -- so, Ms.                       03:06PM


14   Sambataro, are there any other conditions that you would be                    03:06PM


15   able to agree upon or at least recommend to me that would                      03:06PM


16   prevent him from being a danger to the community, other than                   03:06PM


17   what I stated?                                                                 03:06PM


18                 MS. SAMBATARO:    I'm sorry, Your Honor, I didn't                03:06PM


19   hear your last comment.                                                        03:06PM


20                 THE COURT:    I said other than what's already been              03:06PM


21   proposed by U.S. Probation.                                                    03:06PM


22                 MS. SAMBATARO:    Um, I mean, it's hard to propose               03:06PM


23   a "don't obstruct justice" condition, considering that's our                   03:06PM


24   biggest concern.   Um, frankly, we don't think there is a                      03:06PM


25   condition that would mitigate that risk but that's the Court                   03:06PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 61 of 70
                                                                              62



 1   -- you know, ultimately up to the Court and not the United                    03:06PM


 2   States.                                                                       03:06PM


 3                 THE COURT:    All right.    Let me just ask some                03:06PM


 4   questions then just so that I can feel -- so I can feel some                  03:07PM


 5   measure of -- let's see, some measure of comfort, if you will.                03:07PM


 6   Let me just ask Mr. Blas:     You have been accused of a serious              03:07PM


 7   crime and the Court is concerned, just as Ms. Sambataro is                    03:07PM


 8   quite concerned, that you may -- you may, um, directly or                     03:07PM


 9   indirectly intimidate or contact or try to influence any                      03:07PM


10   witnesses or any victims.     If the Court were to order that you             03:07PM


11   not do that, would you be able to follow that condition, that                 03:07PM


12   you not have any direct or indirect contact with any witness,                 03:07PM


13   any potential co-conspirator, or any alleged co-conspirator,                  03:07PM


14   any victims of the crimes of which you have knowledge of, as                  03:07PM


15   it relates to the crime which you're pleading guilty to?                      03:08PM


16                 THE DEFENDANT:    Your Honor, um, I will not even               03:08PM


17   attempt to contact any or anyone, even if they were named.                    03:08PM


18   Quite honestly, I never had any interest in the very beginning                03:08PM


19   to even get in contact with these people.        I have never                 03:08PM


20   threatened them in any aspect and I pled to my wrong.             I've        03:08PM


21   accepted my responsibility, and that's all.        There's nothing            03:08PM


22   more to it.   I -- I always thought that as a mayor, that one                 03:08PM


23   of my primary duties is to help, and I've done so --                          03:08PM


24                 MR. RAZZANO:    Your Honor --                                   03:08PM


25                 THE DEFENDANT:    -- in my community.      The people           03:08PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 62 of 70
                                                                             63



 1   --                                                                           03:08PM


 2                  MR. RAZZANO:     Your Honor?                                  03:08PM


 3                  THE COURT:     Yes?                                           03:08PM


 4                  THE DEFENDANT:     -- collect enough people to -- to          03:08PM


 5   remove me from office, that kind of speaks volumes about what                03:09PM


 6   kind of help I provide my community.         I have never been --            03:09PM


 7                  MR. RAZZANO:     Jesse -- Jesse.                              03:09PM


 8                  THE DEFENDANT:     -- a threat to anybody.       I have a     03:09PM


 9   family.    I love my family.     I -- a lot has been taken away              03:09PM


10   from me.    I just want to recover.      I want --                           03:09PM


11                  MR. RAZZANO:     Your Honor, can you hear me?                 03:09PM


12                  THE COURT:     Okay.   I'm sorry.     Who is speaking?        03:09PM


13                  MR. RAZZANO:     This is Joe Razzano.      Can you hear       03:09PM


14   me?                                                                          03:09PM


15                  THE COURT:     Yes, I can now.                                03:09PM


16                  MR. RAZZANO:     Okay.   Your Honor, I think he's             03:09PM


17   going too far.     All he needs to tell you is he's going to                 03:09PM


18   follow the Court's order and we would submit that's the case.                03:09PM


19                  THE COURT:     All right.    You heard your attorney,         03:09PM


20   Mr. Blas, okay?                                                              03:09PM


21                  THE DEFENDANT:     Okay, Your Honor.                          03:09PM


22                  THE COURT:     Okay.   Very well.     Okay.   Let me ask      03:09PM


23   Ms. Stacey Coletta?                                                          03:09PM


24                  MS. COLETTA:     Good afternoon, Your Honor.                  03:10PM


25                  THE COURT:     Okay.                                          03:10PM




                     Criminal Case No. 19-00036, USA v. Blas

           Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 63 of 70
                                                                               64



 1                  MS. COLETTA:    Good afternoon, Your Honor.                     03:10PM


 2                  THE COURT:    Ms. Coletta, good afternoon.         First        03:10PM


 3   of all, how old are you, Ms. Coletta?                                          03:10PM


 4                  MS. COLETTA:    I'm 44 years old.                               03:10PM


 5                  THE COURT:    Okay.   And how long have you been the            03:10PM


 6   significant other of Mr. Blas?                                                 03:10PM


 7                  MS. COLETTA:    About 15 months.                                03:10PM


 8                  THE COURT:    15 months?                                        03:10PM


 9                  MS. COLETTA:    Mm-hmm.                                         03:10PM


10                  THE COURT:    How long has he been in prison?        How        03:10PM


11   long has he been in detention, do you know?                                    03:10PM


12                  MS. COLETTA:    Nine months.     He just started his            03:10PM


13   nine-month -- he's been in jail for 246 days today.                            03:10PM


14                  THE COURT:    So you just started going out with                03:10PM


15   him right before he was detained then, six months before?                      03:10PM


16                  MS. COLETTA:    Yes, just about.                                03:10PM


17                  THE COURT:    Okay, I see.    And how well did you              03:10PM


18   know him before that?                                                          03:10PM


19                  MS. COLETTA:    We were professional acquaintances              03:10PM


20   before that.   I've known him for several years, maybe about                   03:10PM


21   four.                                                                          03:10PM


22                  THE COURT:    Okay.   When you say "professional                03:10PM


23   acquaintances", what does that mean?                                           03:10PM


24                  MS. COLETTA:    He is the mayor of our village.        I        03:10PM


25   was the former administrator at Southern High School, and also                 03:10PM




                    Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 64 of 70
                                                                          65



 1   Jose Rios Middle School where he was doing partner business               03:11PM


 2   with my internship.                                                       03:11PM


 3                THE COURT:     He was doing what kind of business?           03:11PM


 4   I'm sorry.                                                                03:11PM


 5                MS. COLETTA:     He was doing some um, community             03:11PM


 6   work with the schools that I worked at.                                   03:11PM


 7                THE COURT:     Oh, I see.    Okay.   And that's how you      03:11PM


 8   know Mr. Blas -- the former mayor?                                        03:11PM


 9                MS. COLETTA:     Yes, ma'am.                                 03:11PM


10                THE COURT:     Okay.   And you are -- are you                03:11PM


11   confident that you could control him if he's in your custody?             03:11PM


12                MS. COLETTA:     Yes, I am, Your Honor.                      03:11PM


13                THE COURT:     I mean, I think our pretrial officers         03:11PM


14   think -- at least they believe that you can.        I just want to        03:11PM


15   see if you are -- are you sure that you can?                              03:11PM


16                MS. COLETTA:     Yes, Your Honor, I am sure.                 03:11PM


17                THE COURT:     And if he were to violate any of the          03:11PM


18   conditions -- for example, if he were to try to intimidate any            03:11PM


19   witness, potential witness, or potential co-conspirator or                03:11PM


20   victim, would you immediately call the United States probation            03:11PM


21   officer to have him arrested for violating a Court order?                 03:11PM


22                MS. COLETTA:     Yes, Your Honor.                            03:12PM


23                THE COURT:     I mean, if you're a third-party               03:12PM


24   custodian, you're going to have to make sure he follows these             03:12PM


25   conditions religiously, you understand that; right?                       03:12PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 65 of 70
                                                                         66



 1                MS. COLETTA:     Yes, Your Honor.     I understand.         03:12PM


 2                THE COURT:     And failure to do that would result          03:12PM


 3   in you being held in contempt of Court.                                  03:12PM


 4                MS. COLETTA:     I understand that, Your Honor.             03:12PM


 5                THE COURT:     You're willing to take that risk?            03:12PM


 6                MS. COLETTA:     I have full confidence, Your Honor,        03:12PM


 7   that Jesse is going to comply, and I know that I'm the kind of           03:12PM


 8   person that if anything is wrong, I'm going to report it to              03:12PM


 9   the appropriate authorities immediately.                                 03:12PM


10                THE COURT:     Okay.   And so are you currently             03:12PM


11   living at his house now?                                                 03:12PM


12                MS. COLETTA:     Yes, Your Honor.                           03:12PM


13                THE COURT:     And Beau Blas, his 24-year-old son,          03:12PM


14   is also staying at the home?                                             03:12PM


15                MS. COLETTA:     Yes, he is, Your Honor.                    03:12PM


16                THE COURT:     And U.S. Probation, you have agreed          03:12PM


17   that they could be co-third-party custodians; is that correct?           03:12PM


18                PROBATION OFFICER:      That's correct, Your Honor.         03:12PM


19   It's been relayed to me that due to their work schedules, one            03:12PM


20   would always be in the home or with the defendant.         That's my     03:13PM


21   understanding.   Is that correct, Ms. Coletta?                           03:13PM


22                MS. COLETTA:     That's correct, Ms. Yamashita.             03:13PM


23                THE COURT:     All right.    May I speak to Mr. Blas        03:13PM


24   then, Beau Blas, if you can zoom in onto your camera there.              03:13PM


25   Mr. Blas, my question to you is:      If you are approved as a           03:13PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 66 of 70
                                                                         67



 1   third-party custodian by this Court, based on the                        03:13PM


 2   recommendation of U.S. probation and pretrial, do you feel               03:13PM


 3   confident that you can control your father in terms of making            03:13PM


 4   sure he follows the conditions of release by the Court?                  03:13PM


 5                MR. B. BLAS:     Absolutely.                                03:13PM


 6                THE COURT:     Okay.   If your father was to start          03:13PM


 7   drinking or your father was to start taking methamphetamine or           03:13PM


 8   getting on the internet and those were all violations of his             03:13PM


 9   conditions, would you immediately call the United States                 03:13PM


10   probation office for them to arrest him?                                 03:14PM


11                MR. B. BLAS:     Immediately.                               03:14PM


12                THE COURT:     Okay.   You have no hesitation about         03:14PM


13   that?                                                                    03:14PM


14                MR. B. BLAS:     None whatsoever.                           03:14PM


15                THE COURT:     Anybody have any questions?       Ms.        03:14PM


16   Sambataro?                                                               03:14PM


17                (Pause.)                                                    03:14PM


18                MS. SAMBATARO:     No, Your Honor.                          03:14PM


19                THE COURT:     Okay.   Let me just say, Mr. Blas,           03:14PM


20   just as I asked Ms. Coletta, if you don't report any of your             03:14PM


21   father's violations, you two could be held in contempt because           03:14PM


22   you're taking custody, third-party custody of your father.          Do   03:14PM


23   you understand that?                                                     03:14PM


24                MR. B. BLAS:     I understand totally.                      03:14PM


25                THE COURT:     It's possible you could go to jail if        03:14PM




                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 67 of 70
                                                                              68



 1   your dad screws up and you don't report his screw up.                         03:14PM


 2                   MR. B. BLAS:     I understand.                                03:14PM


 3                   THE COURT:     You still want to take that risk,              03:14PM


 4   sir?                                                                          03:14PM


 5                   MR. B. BLAS:     Yes.                                         03:14PM


 6                   THE COURT:     Okay.    Okay, if there's nothing --           03:14PM


 7   anything further then, Mr. -- or let me see, Ms. Yamashita, do                03:15PM


 8   you have anything further you'd like to report before we                      03:15PM


 9   recess?                                                                       03:15PM


10                   PROBATION OFFICER:      Um, no, Your Honor.      Thank        03:15PM


11   you.                                                                          03:15PM


12                   THE COURT:     Okay.    Mr. Razzano, anything further?        03:15PM


13                   MR. RAZZANO:     Nothing further, Your Honor.        Thank    03:15PM


14   you very much.                                                                03:15PM


15                   THE COURT:     Ms. Sambataro?                                 03:15PM


16                   MS. SAMBATARO:     No, Your Honor.                            03:15PM


17                   THE COURT:     Okay.    Let me -- let me just think           03:15PM


18   about it tonight what I'm going do, and I will issue a                        03:15PM


19   decision tomorrow, okay?        Tomorrow morning.                             03:15PM


20                   MR. RAZZANO:     Thank you, Your Honor.                       03:15PM


21                   THE COURT:     And I would like to, first of all              03:15PM


22   thank Janet Yamashita for getting all of this together, Tanya                 03:15PM


23   Muna, and the U.S. Marshals for helping us, even the                          03:15PM


24   Department of Corrections officers, I really appreciate them                  03:15PM


25   giving us a tour and answering questions and, also -- and                     03:15PM




                      Criminal Case No. 19-00036, USA v. Blas

            Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 68 of 70
                                                                          69



 1   thank you, Mr. Razzano and Ms. Sambataro and Mr. Schwab, for              03:15PM


 2   your appearance here today.                                               03:15PM


 3                Mr. Blas, I will say to you that if I were to                03:16PM


 4   release you, you better not screw -- I rarely release people.             03:16PM


 5   If I release you, it would be for a good reason but you better            03:16PM


 6   not burn me, Mr. Blas, if I do that because this is an                    03:16PM


 7   important case to the United States government, to the                    03:16PM


 8   community, and to yourself, but if I were to release you                  03:16PM


 9   because --                                                                03:16PM


10                THE DEFENDANT:     I promise, Your Honor, I --               03:16PM


11                THE COURT:     Go ahead.                                     03:16PM


12                THE DEFENDANT:     She's talking.                            03:16PM


13                THE COURT:     Go ahead.                                     03:16PM


14                THE DEFENDANT:     I promise, Your Honor, I would            03:16PM


15   follow all the orders of the Court.                                       03:16PM


16                THE COURT:     All right.    Well -- okay.      Well,        03:16PM


17   we'll see about that.    Let me think about it.         Let me look at    03:16PM


18   the -- let me just look at how I'm going to resolve this issue            03:16PM


19   but I appreciate everybody being prepared.        Have a nice             03:16PM


20   evening, everyone.    Take care.                                          03:16PM


21                MR. RAZZANO:     Thank you, Your Honor.                      03:16PM


22                MS. SAMBATARO:     Your Honor, thank you.                    03:16PM


23                THE COURT:     Bye, bye.                                     03:16PM


24                (Proceedings concluded at 3:16 p.m.)                         03:16PM


25                                   * * *



                   Criminal Case No. 19-00036, USA v. Blas

         Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 69 of 70
                                                                  70



                  CERTIFICATE OF OFFICIAL REPORTER



CITY OF HAGATNA       )
                      )   ss.
TERRITORY OF GUAM     )



          I, Veronica F. Flores, Official Court Reporter for

the United States District Court of Guam, do hereby certify

the foregoing pages, 1 to 69, to be a true and correct

transcript of the proceedings held in the above-entitled

matter to the best of my ability.

          Dated this 16th day of June 2020.



                                        /s/Veronica F. Flores
                                        Veronica F. Flores




    Case 1:19-cr-00036 Document 89 Filed 06/16/20 Page 70 of 70
